 



Exhibit 10.2
EXECUTION COPY
 
(JPMORGAN LOGO) [p74836p7483601.gif]
CREDIT AGREEMENT
dated as of
January 4, 2008
among
APOLLO GROUP, INC.
The Lenders Party Hereto
BANK OF AMERICA, N.A. and BNP PARIBAS
as Co-Documentation Agents
WELLS FARGO BANK, N.A.
as Syndication Agent
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
J.P. MORGAN SECURITIES INC.
as Sole Bookrunner and Sole Lead Arranger
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                        Page   ARTICLE I Definitions

 
           
SECTION 1.01.
  Defined Terms     1  
SECTION 1.02.
  Classification of Loans and Borrowings     20  
SECTION 1.03.
  Terms Generally     20  
SECTION 1.04.
  Accounting Terms; GAAP     21  
SECTION 1.05.
  Regulatory Changes in the Consolidated DOE Ratio     21  
 
            ARTICLE II The Credits     21  
 
           
SECTION 2.01.
  Commitments     21  
SECTION 2.02.
  Loans and Borrowings     21  
SECTION 2.03.
  Requests for Revolving Borrowings     22  
SECTION 2.04.
  Determination of Dollar Amounts     23  
SECTION 2.05.
  Swingline Loans     23  
SECTION 2.06.
  Letters of Credit     24  
SECTION 2.07.
  Funding of Borrowings     28  
SECTION 2.08.
  Interest Elections     29  
SECTION 2.09.
  Termination and Reduction of Commitments     30  
SECTION 2.10.
  Repayment of Loans; Evidence of Debt     31  
SECTION 2.11.
  Prepayment of Loans     31  
SECTION 2.12.
  Fees     32  
SECTION 2.13.
  Interest     33  
SECTION 2.14.
  Alternate Rate of Interest     34  
SECTION 2.15.
  Increased Costs     34  
SECTION 2.16.
  Break Funding Payments     35  
SECTION 2.17.
  Taxes     36  
SECTION 2.18.
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs     37  
SECTION 2.19.
  Mitigation Obligations; Replacement of Lenders     39  
SECTION 2.20.
  Expansion Option     39  
SECTION 2.21.
  Market Disruption     40  
SECTION 2.22.
  Judgment Currency     41  
SECTION 2.23.
  Senior Debt     41  
 
            ARTICLE III Representations and Warranties     41  
 
           
SECTION 3.01.
  Organization; Powers; Subsidiaries     41  
SECTION 3.02.
  Authorization; Enforceability     42  
SECTION 3.03.
  Governmental Approvals; No Conflicts     42  
SECTION 3.04.
  Financial Condition; No Material Adverse Change     42  
SECTION 3.05.
  Properties     42  
SECTION 3.06.
  Litigation and Environmental Matters     43  
SECTION 3.07.
  Compliance with Laws and Agreements     43  
SECTION 3.08.
  Investment Company Status     43  
SECTION 3.09.
  Taxes     43  
SECTION 3.10.
  ERISA     43  
SECTION 3.11.
  Disclosure     43  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                        Page  
SECTION 3.12.
  Federal Reserve Regulations     44  
SECTION 3.13.
  Liens     44  
SECTION 3.14.
  No Default     44  
SECTION 3.15.
  No Burdensome Restrictions     44  
 
            ARTICLE IV Conditions     44  
 
           
SECTION 4.01.
  Effective Date     44  
SECTION 4.02.
  Each Credit Event     45  
 
            ARTICLE V Affirmative Covenants     46  
 
           
SECTION 5.01.
  Financial Statements and Other Information     46  
SECTION 5.02.
  Notices of Material Events     47  
SECTION 5.03.
  Existence; Conduct of Business     47  
SECTION 5.04.
  Payment of Obligations     48  
SECTION 5.05.
  Maintenance of Properties; Insurance     48  
SECTION 5.06.
  Books and Records; Inspection Rights     48  
SECTION 5.07.
  Compliance with Laws and Material Contractual Obligations     48  
SECTION 5.08.
  Use of Proceeds     48  
SECTION 5.09.
  Subsidiary Guaranty     48  
 
            ARTICLE VI Negative Covenants     49  
 
           
SECTION 6.01.
  Indebtedness     49  
SECTION 6.02.
  Liens     51  
SECTION 6.03.
  Fundamental Changes and Asset Sales     52  
SECTION 6.04.
  Investments, Loans, Advances, Guarantees and Acquisitions     53  
SECTION 6.05.
  Swap Agreements     55  
SECTION 6.06.
  Transactions with Affiliates     55  
SECTION 6.07.
  Restricted Payments     55  
SECTION 6.08.
  Restrictive Agreements     56  
SECTION 6.09.
  Subordinated Indebtedness and Amendments to Subordinated Indebtedness
Documents     56  
SECTION 6.10.
  Sale and Leaseback Transactions     57  
SECTION 6.11.
  Financial Covenants     57  
 
            ARTICLE VII Events of Default     58  
 
            ARTICLE VIII The Administrative Agent     60  
 
            ARTICLE IX Miscellaneous     61  
 
           
SECTION 9.01.
  Notices     61  
SECTION 9.02.
  Waivers; Amendments     62  
SECTION 9.03.
  Expenses; Indemnity; Damage Waiver     63  
SECTION 9.04.
  Successors and Assigns     65  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                        Page  
SECTION 9.05.
  Survival     67  
SECTION 9.06.
  Counterparts; Integration; Effectiveness     67  
SECTION 9.07.
  Severability     68  
SECTION 9.08.
  Right of Setoff     68  
SECTION 9.09.
  Governing Law; Jurisdiction; Consent to Service of Process     68  
SECTION 9.10.
  WAIVER OF JURY TRIAL     69  
SECTION 9.11.
  Headings     69  
SECTION 9.12.
  Confidentiality     69  
SECTION 9.13.
  USA PATRIOT Act     70  
 
            ARTICLE X

 
            COLLECTION ALLOCATION MECHANISM EXCHANGE


iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                  Page
SCHEDULES:
       
 
        Schedule 2.01 – Commitments     Schedule 2.02 – Mandatory Cost    
Schedule 3.01 – Subsidiaries     Schedule 3.06(b) – Litigation     Schedule 6.01
– Existing Indebtedness     Schedule 6.02 – Existing Liens     Schedule 6.04 –
Existing Investments     Schedule 6.08 – Restrictive Agreements    
 
       
EXHIBITS:
       
 
        Exhibit A – Form of Assignment and Assumption     Exhibit B-1 – Form of
Opinion of Latham & Watkins LLP     Exhibit B-2 – Form of Opinion of Quarles &
Brady LLP     Exhibit C – Form of Increasing Lender Supplement     Exhibit D –
Form of Augmenting Lender Supplement     Exhibit E – List of Closing Documents  
  Exhibit F – Form of Subsidiary Guaranty     Exhibit G – Form of Compliance
Certificate    

iv



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT (this “Agreement”) dated as of January 4, 2008 among
APOLLO GROUP, INC., the LENDERS from time to time party hereto, BANK OF AMERICA,
N.A. and BNP PARIBAS, as Co-Documentation Agents, WELLS FARGO BANK, N.A., as
Syndication Agent and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Alternate Base Rate.
          “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate plus,
(ii) without duplication, and to the extent the same has not already been
accounted for in the Statutory Reserve Rate, in the case of Loans by a Lender
from its office or branch in the United Kingdom, the Mandatory Cost.
          “Administrative Agent” means JPMorgan Chase Bank, N.A. (including its
branches and affiliates), in its capacity as administrative agent for the
Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds
Sterling (iv) Canadian Dollars and (v) any other Foreign Currency agreed to by
the Administrative Agent and each of the Lenders.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
          “Apollo Global” means Apollo Global, Inc., a Delaware corporation and
a Subsidiary of the Borrower.
          “Applicable Lender” is defined in Section 2.06(d).

 



--------------------------------------------------------------------------------



 



          “Applicable Percentage” means, (i) with respect to any Multicurrency
Tranche Lender, its Multicurrency Tranche Percentage and (ii) with respect to
any Dollar Tranche Lender, its Dollar Tranche Percentage. If the Commitments
under a Tranche have terminated or expired, the Applicable Percentage shall be
determined based upon the Commitments under such Tranche most recently in effect
giving effect to any assignment.
          “Applicable Rate” means, for any day, with respect to any Eurocurrency
Revolving Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread” or “Facility Fee Rate”, as the case may be, based upon the
Leverage Ratio applicable on such date:

                                      Eurocurrency         Leverage Ratio:  
Spread   Facility Fee Rate
Category 1:
    < 0.50x       0.50 %     0.125 %
Category 2:
  ³0.50x but <1.00x     0.60 %     0.15 %
Category 3:
  ³1.00x but <1.50x     0.725 %     0.15 %
Category 4:
    ³1.50x       0.825 %     0.175 %

     For purposes of the foregoing,
     (i) if at any time the Borrower fails to deliver the Financials on or
before the date the Financials are due pursuant to Section 5.01, Category 4
shall be deemed applicable for the period commencing three (3) Business Days
after the required date of delivery and ending on the date which is three
(3) Business Days after the Financials are actually delivered, after which the
Category shall be determined in accordance with the table above as applicable;
     (ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
     (iii) notwithstanding the foregoing, Category 1 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Borrower’s first fiscal quarter ending after the Effective Date and
adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Approximate Equivalent Amount” of any currency with respect to any
amount of Dollars shall mean the Equivalent Amount of such currency with respect
to such amount of Dollars on or as of such date, rounded up to the nearest
amount of such currency as determined by the Administrative Agent from time to
time in a manner consistent with such determination made by the Administrative
Agent under similar credit facilities.
          “Assignment and Assumption” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.

2



--------------------------------------------------------------------------------



 



          “Augmenting Lender” has the meaning assigned to such term in
Section 2.20.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
          “Banking Services” means each and any of the following bank services
provided to the Borrower or any Subsidiary by any Lender or any of its
Affiliates: (a) commercial credit cards, (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
          “Banking Services Agreement” means any agreement entered into by the
Borrower or any Subsidiary in connection with Banking Services.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means Apollo Group, Inc., an Arizona corporation.
          “Borrowing” means (a) Revolving Loans of the same Class, Type and
currency made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect or (b) a
Swingline Loan.
          “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.
          “Burdensome Restrictions” means any consensual encumbrance or
restriction of the type described in clause (a) or (b) of Section 6.08 (without
giving effect to any exceptions described in clauses (i) through (iv) of such
Section 6.08).
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Agreed Currencies in the London interbank market or the
principal financial center of the country in which payment or purchase of such
Agreed Currency can be made (and, if the Borrowings or LC Disbursements which
are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in euro, the term “Business Day” shall also exclude
any day on which the TARGET payment system is not open for the settlement of
payments in euro).
          “CAM” means the mechanism for the allocation and exchange of interests
in the Specified Obligations and collections thereunder established under
Article X.
          “CAM Exchange” means the exchange of the Lenders’ interests provided
for in Article X.
          “CAM Exchange Date” means the first date on which there shall occur
(a) any event referred to in (h), (i) or (j) of Article VII in respect of the
Borrower or (b) an acceleration of Loans pursuant to Article VII.
          “CAM Percentage” means, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Amount
(determined on the basis of Exchange

3



--------------------------------------------------------------------------------



 



Rates on the CAM Exchange Date) of the Specified Obligations owed to such Lender
immediately prior to the CAM Exchange Date and (b) the denominator of which
shall be the Dollar Amount (as so determined) of the Specified Obligations owed
to all the Lenders.
          “Canadian Dollars” means the lawful currency of Canada.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), other than
Permitted Holders, of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated; (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group; or (d) the occurrence
of a change in control, or other similar provision, as defined in any agreement
or instrument evidencing any Material Indebtedness (triggering a default or
mandatory prepayment, which default or mandatory prepayment has not been waived
in writing).
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Class”, when used in reference to (a) any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are US Tranche
Revolving Loans, Multicurrency Tranche Revolving Loans or Swingline Loans and
(b) any Commitment, refers to whether such Commitment is a Dollar Tranche
Commitment or a Multicurrency Tranche Commitment.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Co-Documentation Agent” means each of Bank of America, N.A. and BNP
Paribas in its capacity as co-documentation agent for the credit facility
evidenced by this Agreement.
          “Commitment” means a Dollar Tranche Commitment or a Multicurrency
Tranche Commitment.
          “Computation Date” is defined in Section 2.04.
          “Consolidated DOE Ratio” means Borrower’s and its Subsidiaries’ (on a
consolidated basis) composite score as of any fiscal year end, as determined by
the Secretary of the DOE pursuant to Section 668.172 of the regulations
promulgated by the DOE under Title IV.

4



--------------------------------------------------------------------------------



 



          “Consolidated EBITDA” means Consolidated Net Income plus, (x) to the
extent deducted from revenues in determining Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) expense for taxes paid or accrued,
(iii) depreciation, (iv) amortization, (v) non-cash losses incurred other than
in the ordinary course of business and (vi) share-based non-cash compensation
expense minus, (y) to the extent included in Consolidated Net Income,
(vii) interest income, (viii) non-cash gains realized other than in the ordinary
course of business and (ix) any cash payments made during such period in respect
of the item described in clause (x)(vi) above subsequent to the fiscal quarter
in which the relevant share-based non-cash compensation expense was incurred,
all calculated for the Borrower and its Subsidiaries in accordance with GAAP on
a consolidated basis. For the purposes of calculating Consolidated EBITDA for
any period of four consecutive fiscal quarters (each, a “Reference Period”),
(i) if at any time during such Reference Period the Borrower or any Subsidiary
shall have made any Material Disposition, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (ii) if during such Reference Period the Borrower or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period. As used
in this definition, “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that (a) constitutes (i) assets
comprising all or substantially all or any significant portion of a business or
operating unit of a business, or (ii) all or substantially all of the common
stock or other Equity Interests of a Person, and (b) involves the payment of
consideration by the Borrower and its Subsidiaries in excess of $5,000,000; and
“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Borrower or any of its Subsidiaries in excess of
$5,000,000.
          “Consolidated EBITDAR” means, for any period, Consolidated EBITDA for
such period plus, to the extent deducted from revenues in determining
Consolidated Net Income, Consolidated Rent Expense for such period, all
calculated for the Borrower and its Subsidiaries in accordance with GAAP on a
consolidated basis.
          “Consolidated Interest Expense” means, with reference to any period,
the interest expense (including without limitation interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP)
of the Borrower and its Subsidiaries calculated on a consolidated basis for such
period with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP.
          “Consolidated Net Income” means, with reference to any period, the net
income (or loss) from continuing operations of the Borrower and its Subsidiaries
calculated in accordance with GAAP on a consolidated basis (without duplication)
for such period.
          “Consolidated Rent Expense” means, with reference to any period, all
payments under Operating Leases to the extent deducted in computing Consolidated
Net Income, calculated in accordance with GAAP for the Borrower and its
Subsidiaries on a consolidated basis for such period.
          “Consolidated Tangible Assets” means, as of the date of any
determination thereof, Consolidated Total Assets minus, to the extent included
in Consolidated Total Assets, all goodwill, trade names, trademarks, patents,
unamortized debt discount and expense and other intangible assets of the
Borrower and its Subsidiaries, calculated in accordance with GAAP on a
consolidated basis as of such date.

5



--------------------------------------------------------------------------------



 



          “Consolidated Total Assets” means, as of the date of any determination
thereof, total assets of the Borrower and its Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.
          “Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Borrower and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Borrower or any
of its Subsidiaries.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Coverage Ratio” has the meaning assigned to such term in
Section 6.11(b).
          “Credit Event” means a Borrowing, the issuance (or amendment
increasing the face amount) of a Letter of Credit, an LC Disbursement or any of
the foregoing.
          “Default” means any event or condition described in Article VII which
constitutes an Event of Default or which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
          “DOE” means the United States Department of Education.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Dollar Amount” of any currency at any date shall mean (i) the amount
of such currency if such currency is Dollars or (ii) the equivalent in such
currency of Dollars if such currency is a Foreign Currency, calculated on the
basis of the Exchange Rate for such currency, on or as of the most recent
Computation Date provided for in Section 2.04.
          “Dollar Tranche Commitment” means, with respect to each Dollar Tranche
Lender, the commitment of such Dollar Tranche Lender to make Dollar Tranche
Revolving Loans and to acquire participations in Dollar Tranche Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Dollar Tranche Lender’s Dollar Tranche
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced or
terminated from time to time pursuant to Section 2.09, (b) increased from time
to time pursuant to Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Dollar Tranche Lender’s Dollar Tranche Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption (or other
documentation contemplated by this Agreement) pursuant to which such Dollar
Tranche Lender shall have assumed its Dollar Tranche Commitment, as applicable.
The aggregate principal amount of the Dollar Tranche Commitments on the
Effective Date is $200,000,000.
          “Dollar Tranche LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Dollar Tranche Letters of
Credit at such time plus (b) the aggregate Dollar Amount of all LC Disbursements
in respect of Dollar Tranche Letters of Credit that have not yet been reimbursed
by or on behalf of the Borrower at such time. The Dollar Tranche LC Exposure of
any

6



--------------------------------------------------------------------------------



 



Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage of the
total Dollar Tranche LC Exposure at such time.
          “Dollar Tranche Lender” means a Lender with a Dollar Tranche
Commitment or Dollar Tranche Revolving Loans.
          “Dollar Tranche Letter of Credit” means any letter of credit issued
under the Dollar Tranche Commitments pursuant to this Agreement.
          “Dollar Tranche Percentage” means, with respect to any Dollar Tranche
Lender, the percentage of the total Dollar Tranche Commitments represented by
such Lender’s Dollar Tranche Commitment. If the Dollar Tranche Commitments have
terminated or expired, the Dollar Tranche Percentages shall be determined based
upon the Dollar Tranche Commitments most recently in effect, giving effect to
any assignments.
          “Dollar Tranche Revolving Borrowing” means a Borrowing comprised of
Dollar Tranche Revolving Loans.
          “Dollar Tranche Revolving Credit Exposure” means, with respect to any
Dollar Tranche Lender at any time, and without duplication, the sum of the
outstanding principal amount of such Dollar Tranche Lender’s Dollar Tranche
Revolving Loans and its Dollar Tranche LC Exposure and its Swingline Exposure at
such time.
          “Dollar Tranche Revolving Loan” means a Loan made by a Dollar Tranche
Lender pursuant to Section 2.01(a). Each Dollar Tranche Revolving Loan shall be
a Eurocurrency Loan denominated in Dollars or an ABR Loan denominated in
Dollars.
          “Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Eligible Assignee” means (i) a Lender, an Affiliate of a Lender or an
Approved Fund or (ii) a commercial bank, financial institution or other
“accredited investor” (as defined in Regulation D of the Securities and Exchange
Commission) or “qualified institutional buyer” (as defined in Rule 144A of the
Securities Act of 1933); provided that Eligible Assignee shall not include the
Borrower, a Subsidiary, an Affiliate of the Borrower and any natural person.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) the applicable violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

7



--------------------------------------------------------------------------------



 



          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “Equivalent Amount” of any currency with respect to any amount of
Dollars at any date shall mean the equivalent in such currency of such amount of
Dollars, calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Administrative Agent for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (c) the receipt
by the Borrower or any ERISA Affiliate from the PBGC of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Borrower or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (e) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition upon the Borrower or any of
its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Title IV of ERISA.
          “EU” means the European Union.
          “euro” and/or “EUR” means the single currency of the participating
member states of the EU.
          “Eurocurrency”, when used in reference to any Loan or Borrowing, means
that such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
          “Eurocurrency Payment Office” of the Administrative Agent shall mean,
for each Foreign Currency, the office, branch, affiliate or correspondent bank
of the Administrative Agent for such currency as specified from time to time by
the Administrative Agent to the Borrower and each Lender.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Exchange Rate” means, on any day, with respect to any Foreign
Currency, the rate at which such Foreign Currency may be exchanged into Dollars,
as set forth at approximately 11:00 a.m., Local Time, on such date on the
Reuters World Currency Page for such Foreign Currency. In the event that such
rate does not appear on any Reuters World Currency Page, the Exchange Rate with
respect to such Foreign Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Administrative Agent or, in the event no

8



--------------------------------------------------------------------------------



 



such service is selected, such Exchange Rate shall instead be calculated on the
basis of the arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such Foreign Currency on the London market at
11:00 a.m., Local Time, on such date for the purchase of Dollars with such
Foreign Currency, for delivery two Business Days later; provided, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.17(a).
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
          “Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
          “Foreign Currencies” means Agreed Currencies other than Dollars.
          “Foreign Currency LC Exposure” means, at any time, the sum of (a) the
Dollar Amount of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the aggregate principal
Dollar Amount of all LC Disbursements in respect of Foreign Currency Letters of
Credit that have not yet been reimbursed at such time.
          “Foreign Currency Letter of Credit” means a Multicurrency Tranche
Letter of Credit denominated in a Foreign Currency.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

9



--------------------------------------------------------------------------------



 



          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Headquarters Sale and Leaseback Transaction” means the sale and
leaseback of the Borrower’s new corporate headquarters located in Phoenix,
Arizona that is expected to occur in 2008 and described in the Borrower’s Form
10-K filed October 29, 2007.
          “Hazardous Materials” means all explosive or radioactive substances
and all hazardous or toxic substances, hazardous wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Increasing Lender” has the meaning assigned to such term in
Section 2.20.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid
(excluding interest charges applied for late payment), (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all reimbursement obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations to pay principal, contingent or otherwise, of such Person in respect
of bankers’ acceptances, (k) all obligations of such Person under any Swap
Agreement or under any similar type of agreement and (l) all obligations of such
Person under Sale and Leaseback Transactions; provided, (1) deferred
compensation arrangements, (2) non-compete or consulting obligations incurred in
connection with Permitted Acquisitions and (3) earn-out obligations arising with
respect to any Permitted Acquisition shall not constitute Indebtedness. The
Indebtedness of

10



--------------------------------------------------------------------------------



 



any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. In the event any
of the foregoing Indebtedness is limited to recourse against a particular asset
or assets of such Person, the amount of the corresponding Indebtedness shall be
equal to the lesser of the amount of such Indebtedness and the fair market value
of such asset or assets at the date for determination of the amount of such
Indebtedness.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Information Memorandum” means the Confidential Information Memorandum
dated November 2007 relating to the Borrower and the Transactions.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.08.
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each March, June, September and December
and the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
          “Interest Period” means with respect to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
          “Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
Dollar Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Multicurrency Tranche Lender at any time shall be its Multicurrency Tranche
Percentage

11



--------------------------------------------------------------------------------



 



of the total Multicurrency Tranche LC Exposure at such time and the LC Exposure
of any Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage
of the total Dollar Tranche LC Exposure at such time.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a Lender hereunder pursuant to Section 2.20 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.
          “Letter of Credit” means any Multicurrency Tranche Letter of Credit or
Dollar Tranche Letter of Credit.
          “Leverage Ratio” has the meaning assigned to such term in
Section 6.11(a).
          “LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on, in the case of Dollars, Reuters BBA
Libor Rates Page 3750 and, in the case of any Foreign Currency, the appropriate
page of such service which displays British Bankers Association Interest
Settlement Rates for deposits in such Foreign Currency (or, in each case, on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in the relevant Agreed Currency in the London interbank
market) at approximately 11:00 a.m., London time, two (2) Business Days prior to
(or, in the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in the relevant Agreed Currency in an Equivalent
Amount of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” means this Agreement, the Subsidiary Guaranty, any
promissory notes executed and delivered pursuant to Section 2.10(e) and any and
all other instruments and documents executed and delivered in connection with
any of the foregoing.
          “Loan Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.
          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “Local Time” means (i) New York City time in the case of a Loan,
Borrowing or LC Disbursement denominated in Dollars to, or for the account of,
the Borrower and (ii) local time at the place of the relevant Loan, Borrowing or
LC Disbursement (or such earlier local time as is necessary for

12



--------------------------------------------------------------------------------



 



the relevant funds to be received and transferred to the Administrative Agent
for same day value on the date the relevant reimbursement obligation is due) in
the case of a Loan, Borrowing or LC Disbursement which is denominated in a
Foreign Currency.
          “Mandatory Cost” is described in Schedule 2.02.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, assets or financial condition of the Borrower and the
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.
          “Material Domestic Subsidiary” means each Domestic Subsidiary
(i) which, as of the most recent fiscal quarter of the Borrower, for the period
of four consecutive fiscal quarters then ended, for which financial statements
have been delivered pursuant to Section 5.01, contributed greater than ten
percent (10%) of the Borrower’s Consolidated EBITDA for such period or
(ii) which contributed greater than ten percent (10%) of the Borrower’s
Consolidated Total Assets as of such date; provided that, if at any time the
aggregate amount of the EBITDA or consolidated total assets of all Domestic
Subsidiaries that are not Material Domestic Subsidiaries exceeds fifteen percent
(15%) of the Borrower’s Consolidated EBITDA for any such period or fifteen
percent (15%) of the Borrower’s Consolidated Total Assets as of the end of any
such fiscal quarter, the Borrower (or, in the event the Borrower has failed to
do so within ten (10) days, the Administrative Agent) shall designate sufficient
Domestic Subsidiaries as “Material Domestic Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Domestic Subsidiaries.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
          “Maturity Date” means January 4, 2013.
          “Maximum Apollo Global Guarantee and Intercompany Loan Amount” means,
the sum of (i) $1,000,000,000 and (ii) 30% of the cumulative Consolidated EBITDA
of Borrower and its Subsidiaries (including Apollo Global and its subsidiaries)
for the Borrower’s 2008 fiscal year and each fiscal year thereafter.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multicurrency Tranche Commitment” means, with respect to each
Multicurrency Tranche Lender, the commitment of such Multicurrency Tranche
Lender to make Multicurrency Tranche Revolving Loans and to acquire
participations in Multicurrency Tranche Letters of Credit hereunder, expressed
as an amount representing the maximum aggregate amount of such Multicurrency
Tranche Lender’s Multicurrency Tranche Revolving Credit Exposure hereunder, as
such commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Multicurrency
Tranche Lender’s Multicurrency Tranche Commitment is set forth on Schedule 2.01,
or in the Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such Multicurrency Tranche

13



--------------------------------------------------------------------------------



 



Lender shall have assumed its Multicurrency Tranche Commitment, as applicable.
The aggregate principal amount of the Multicurrency Tranche Commitments on the
Effective Date is $300,000,000.
          “Multicurrency Tranche LC Exposure” means, at any time, the sum of
(a) the aggregate undrawn Dollar Amount of all outstanding Multicurrency Tranche
Letters of Credit at such time plus (b) the aggregate Dollar Amount of all LC
Disbursements in respect of Multicurrency Tranche Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrower at such time. The
Multicurrency Tranche LC Exposure of any Multicurrency Tranche Lender at any
time shall be its Multicurrency Tranche Percentage of the total Multicurrency
Tranche LC Exposure at such time.
          “Multicurrency Tranche Lender” means a Lender with a Multicurrency
Tranche Commitment or Multicurrency Tranche Revolving Loans.
          “Multicurrency Tranche Letter of Credit” means any letter of credit
issued under the Multicurrency Tranche Commitments pursuant to this Agreement.
          “Multicurrency Tranche Percentage” means, with respect to any
Multicurrency Tranche Lender, the percentage of the total Multicurrency Tranche
Commitments represented by such Lender’s Multicurrency Tranche Commitment. If
the Multicurrency Tranche Commitments have terminated or expired, the
Multicurrency Tranche Percentages shall be determined based upon the
Multicurrency Tranche Commitments most recently in effect, giving effect to any
assignments.
          “Multicurrency Tranche Revolving Borrowing” means a Borrowing
comprised of Multicurrency Tranche Revolving Loans.
          “Multicurrency Tranche Revolving Credit Exposure” means, with respect
to any Multicurrency Tranche Lender at any time, and without duplication, the
sum of the outstanding principal amount of such Multicurrency Tranche Lender’s
Multicurrency Tranche Revolving Loans and its Multicurrency Tranche LC Exposure
at such time.
          “Multicurrency Tranche Revolving Loan” means a Loan made by a
Multicurrency Tranche Lender pursuant to Section 2.01(b). Each Multicurrency
Tranche Revolving Loan shall be a Eurocurrency Loan denominated in an Agreed
Currency or an ABR Loan denominated in Dollars.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or its ERISA Affiliates is
making contributions on behalf of participants who are or were employed by any
of them.
          “Obligations” means all indebtedness (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Borrower and its Subsidiaries to any
of the Lenders and the Administrative Agent, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, solely to the extent arising or incurred under this Credit Agreement
or any of the other Loan Documents or to the Lenders or any of their Affiliates
under any Swap Agreement or any Banking Services Agreement or in respect of any
of the Loans made or reimbursement or other obligations incurred or any of the
Letters of Credit or other instruments at any time evidencing any thereof.

14



--------------------------------------------------------------------------------



 



          “Operating Lease” of a Person means any lease of property (other than
a capital lease under GAAP) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Overnight Foreign Currency Rate” means, for any amount payable in a
Foreign Currency, the rate of interest per annum as reasonably determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three Business
Days, then for such other period of time as the Administrative Agent may
reasonably elect) for delivery in immediately available and freely transferable
funds would be offered by the Administrative Agent to major banks in the
interbank market upon request of such major banks for the relevant currency as
determined above and in an amount comparable to the unpaid principal amount of
the related Credit Event, plus any taxes, levies, imposts, duties, deductions,
charges or withholdings imposed upon, or charged to, the Administrative Agent by
any relevant correspondent bank in respect of such amount in such relevant
currency.
          “Participant” has the meaning set forth in Section 9.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Acquisition” means any acquisition (whether by purchase,
merger, consolidation or otherwise) or series of related acquisitions by the
Borrower or any Subsidiary of (i) all or substantially all the assets of a
Person or division or line of business of a Person or (ii) all or substantially
all the Equity Interests (other than directors’ qualifying shares) in, a Person,
if at the time of and immediately after giving effect thereto, (a) no Event of
Default has occurred and is continuing or would arise after giving effect
thereto, (b) such Person or division or line of business is engaged in the same
or a similar line of business as the Borrower and the Subsidiaries or business
reasonably related thereto, (c) all actions required to be taken with respect to
such acquired or newly formed Subsidiary under Section 5.09 shall have been
taken within the time period set forth therein, (d) the Borrower and the
Subsidiaries have, on a pro forma basis reasonably acceptable to the
Administrative Agent after giving effect to such acquisition (but without giving
effect to any synergies or cost savings), a Leverage Ratio of 2.00 to 1.00 or
less, recomputed as of the last day of the most recently ended fiscal quarter of
the Borrower for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of each relevant
period for testing such compliance and, if the aggregate consideration paid in
respect of such acquisition exceeds $100,000,000, the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Borrower to such effect, together with all relevant financial information,
statements and projections reasonably requested by the Administrative Agent and
(e) in the case of an acquisition or merger involving the Borrower, the Borrower
is the surviving entity of such merger and/or consolidation.
          “Permitted Encumbrances” means:
          (a) (i) Liens imposed by law for taxes that are not yet due or are
being contested in compliance with Section 5.04 and (ii) Liens for taxes not
required to be paid in accordance with Section 5.04 and securing obligations not
to exceed $1,000,000 in the aggregate;

15



--------------------------------------------------------------------------------



 



          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not (i) overdue by more than thirty (30) days
or are being contested in compliance with Section 5.04 or (ii) otherwise in
excess of $1,000,000;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
          (d) pledges and deposits to secure the performance of bids, government
contracts, trade contracts, leases, tenders, statutory obligations, surety and
appeal bonds, performance and return-of-money bonds and other obligations of a
like nature, in each case in the ordinary course of business;
          (e) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;
          (f) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;
          (g) any interest or title of a licensor, lessee, lessor or sublessor
under any operating lease or sublease of property not prohibited hereunder and
any Lien encumbering such interest or title of a lessor or sublessor;
          (h) Liens solely on any cash earnest money deposits made by Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
          (i) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property or
consignments or similar arrangements entered into in the ordinary course of
business;
          (j) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and
          (k) Liens arising under Article 4 of the UCC and Liens arising solely
by virtue of any statutory or common Law provision relating to banker’s liens,
rights of set-off or similar rights, in each case incurred in the ordinary
course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Holders” shall mean (i) Dr. John G. Sperling and Peter v.
Sperling and each of their spouses and all of their lineal descendants and all
spouses and adopted children of such descendents; (ii) all trusts for the
benefit of any person described in clause (i), including, but not limited to,
the John Sperling Voting Stock Trust and the Peter Sperling Voting Stock Trust,
and trustees of such trusts; (iii) all legal representatives of any person or
trust described in clauses (i) or (ii); and (iv) all partnerships, corporations,
limited liability companies or other entities controlling, controlled by or
under common control with any person, trust or other entity described in clauses
(i), (ii) or (iii). “Control” for these purposes shall mean the ability to
influence, direct or otherwise significantly affect the major policies,
activities or action of any person or entity.
          “Permitted Investments” means:

16



--------------------------------------------------------------------------------



 



       (a) direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;
       (b) investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
       (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
       (d) fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria described in clause
(c) above;
       (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AA by S&P and Aa by Moody’s at the time of such purchase
and (iii) have portfolio assets of at least $5,000,000,000; and
       (f) investments that are consistent with Borrower’s investment policy, as
in effect on the Effective Date and as previously disclosed to the
Administrative Agent, with such changes thereto as are reasonably acceptable to
the Administrative Agent.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Pounds Sterling” means the lawful currency of the United Kingdom.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Register” has the meaning set forth in Section 9.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

17



--------------------------------------------------------------------------------



 



          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any option, warrant or other
right to acquire any such Equity Interests in the Borrower.
          “Revolving Credit Exposure” means a Dollar Tranche Revolving Credit
Exposure or a Multicurrency Revolving Credit Tranche Exposure.
          “Revolving Loan” means any Dollar Tranche Revolving Loan or
Multicurrency Tranche Revolving Loan.
          “S&P” means Standard & Poor’s.
          “Sale and Leaseback Transaction” means any sale or other transfer of
any property or asset by any Person after the date hereof with the intent to
lease such property or asset as lessee; provided that in no event shall “Sale
and Leaseback Transaction” include the Headquarters Sale and Leaseback
Transaction.
          “Specified Obligations” means Obligations consisting of the principal
of and interest on outstanding Loans, reimbursement obligations in respect of LC
Disbursements and any interest with respect thereto, and fees.
          “Statutory Reserve Rate” means, with respect to any currency, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.
          “Subordinated Indebtedness” means any Indebtedness of the Borrower or
any Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents to the written reasonable satisfaction of,
and the terms and conditions of which are otherwise reasonably satisfactory to,
the Administrative Agent; provided that, in the case of high yield securities,
market subordination terms then applicable to high yield securities shall be
deemed reasonably satisfactory to the Administration Agent.

18



--------------------------------------------------------------------------------



 



          “Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any subsidiary of the Borrower; provided that, so
long as, as of the end of the then most recently completed fiscal quarter of the
Borrower, the Leverage Ratio does not exceed 2.00 to 1.00, none of Apollo Global
nor any of its subsidiaries shall, unless otherwise expressly provided herein,
be considered a Subsidiary of the Borrower for the purposes of Article III,
Article V (other than Section 5.09, and the definitions used therein),
Article VI (other than Sections 6.11(a) and 6.11(b) and the definitions used
therein) and Article VII.
          “Subsidiary Guarantor” means each Material Domestic Subsidiary. The
Subsidiary Guarantors on the Effective Date are identified as such in
Schedule 3.01 hereto.
          “Subsidiary Guaranty” means that certain Guaranty dated as of the
Effective Date in the form of Exhibit F (including any and all supplements
thereto) and executed by each Subsidiary Guarantor, as amended, restated,
supplemented or otherwise modified from time to time.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Dollar Tranche Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.05.
          “Syndication Agent” means Wells Fargo Bank, N.A. in its capacity as
syndication agent for the credit facility evidenced by this Agreement.
          “TARGET” means the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other

19



--------------------------------------------------------------------------------



 



payment system (if any) reasonably determined by the Administrative Agent to be
a suitable replacement) for the settlement of payments in euro.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Tranche” means a category of Commitments and extensions of credit
thereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) Multicurrency Tranche Commitments, Multicurrency Tranche Revolving
Loans and Multicurrency Tranche Letters of Credit and (b) Dollar Tranche
Commitments, Dollar Tranche Revolving Loans, Dollar Tranche Letters of Credit
and Swingline Loans.
          “Transactions” means the execution, delivery and performance by the
Loan Parties of this Agreement and the other Loan Documents, the borrowing of
Loans and other credit extensions, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Dollar Tranche Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Dollar Tranche Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Dollar
Tranche Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or
by Class and Type (e.g., a “Eurocurrency Dollar Tranche Revolving Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

20



--------------------------------------------------------------------------------



 



          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
          SECTION 1.05. Regulatory Changes in the Consolidated DOE Ratio. If at
any time any regulatory change in the Consolidated DOE Ratio would affect the
computation of the Consolidated DOE Ratio or Section 6.11(c), and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
the Consolidated DOE Ratio; provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with regulations
referred to in the definition of the Consolidated DOE Ratio prior to such change
therein.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. (a) Subject to the terms and conditions set
forth herein, each Dollar Tranche Lender agrees to make Dollar Tranche Revolving
Loans to the Borrower in Dollars from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Dollar Tranche Revolving Credit Exposure exceeding such Lender’s Dollar
Tranche Commitment or (ii) the sum of the total Dollar Tranche Revolving Credit
Exposures (after giving effect, if applicable, to the repayment of any Swingline
Loans with the proceeds of such Dollar Tranche Revolving Loan) exceeding the
aggregate Dollar Tranche Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Dollar Tranche Revolving Loans.
          (b) Subject to the terms and conditions set forth herein, each
Multicurrency Tranche Lender agrees to make Multicurrency Tranche Revolving
Loans to the Borrower in Agreed Currencies from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
the Dollar Amount of such Lender’s Multicurrency Tranche Revolving Credit
Exposure exceeding such Lender’s Multicurrency Tranche Commitment or
(ii) subject to Section 2.04, the sum of the Dollar Amount of the total
Multicurrency Tranche Revolving Credit Exposures exceeding the aggregate
Multicurrency Tranche Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Multicurrency Tranche Revolving Loans.
          SECTION 2.02. Loans and Borrowings. (a) Each Dollar Tranche Revolving
Loan shall be made as part of a Borrowing consisting of Dollar Tranche Revolving
Loans made by the Dollar Tranche Lenders ratably in accordance with their
respective Dollar Tranche Commitments. Each Multicurrency Tranche Revolving Loan
shall be made as part of a Borrowing consisting of Multicurrency Tranche
Revolving Loans made by the Multicurrency Tranche Lenders ratably in accordance
with their respective Multicurrency Tranche Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the

21



--------------------------------------------------------------------------------



 



Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
          (b) Subject to Section 2.14, (i) each Dollar Tranche Revolving
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith and (ii) each Multicurrency Tranche
Revolving Borrowing shall be comprised entirely of ABR Loans or Eurocurrency
Loans as the Borrower may request in accordance herewith; provided that each ABR
Loan shall only be made in Dollars. Each Swingline Loan shall be an ABR Loan.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 (or the Approximate
Equivalent Amount of each such amount if such Borrowing is denominated in a
Foreign Currency). At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Dollar Tranche Commitments or Multicurrency Tranche Commitments, as the case may
be, or that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). Each Swingline Loan shall be in an amount that
is an integral multiple of $250,000 and not less than $500,000. Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of ten (10) Eurocurrency
Revolving Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing, not later than
11:00 a.m., Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one (1) Business Day before the date
of the proposed Borrowing; provided that any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy (or
otherwise in accordance with Section 9.01(b)) to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and whether such Borrowing is to be a Dollar Tranche Revolving
Borrowing or Multicurrency Tranche Revolving Borrowing;

22



--------------------------------------------------------------------------------



 



     (iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
          SECTION 2.04. Determination of Dollar Amounts. The Administrative
Agent will determine the Dollar Amount of:
          (a) each Multicurrency Tranche Eurocurrency Borrowing in Foreign
Currencies as of the date three (3) Business Days prior to the date of such
Borrowing or, if applicable, the date of conversion/continuation of any
Borrowing as a Multicurrency Tranche Eurocurrency Borrowing,
          (b) the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit in Foreign Currencies,
and
          (c) all outstanding Credit Events on and as of the last Business Day
of each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
          SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars
to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$25,000,000 or (ii) the Dollar Amount of the total Dollar Tranche Revolving
Credit Exposures exceeding the total Dollar Tranche Commitments; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

23



--------------------------------------------------------------------------------



 



          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Dollar Tranche Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Dollar
Tranche Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Dollar Tranche Lender,
specifying in such notice such Lender’s Dollar Tranche Percentage of such
Swingline Loan or Loans. Each Dollar Tranche Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Dollar
Tranche Lender’s Dollar Tranche Percentage of such Swingline Loan or Loans. Each
Dollar Tranche Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Dollar Tranche Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Dollar Tranche Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Dollar Tranche Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Dollar Tranche Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Dollar Tranche Lenders.
The Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Dollar Tranche Lenders that shall have made
their payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
          SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of
Multicurrency Tranche Letters of Credit denominated in Agreed Currencies and
Dollar Tranche Letters of Credit denominated in Dollars, in each case for its
own account, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control; and any grant of security in
such application or agreement shall be null and void.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof, whether such Letter of Credit is a
Multicurrency

24



--------------------------------------------------------------------------------



 



Tranche Letter of Credit or a Dollar Tranche Letter of Credit and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the Dollar Amount of the LC Exposure shall not exceed
$200,000,000, (ii) subject to Section 2.04, the sum of the Dollar Amount of the
total Multicurrency Tranche Revolving Credit Exposures shall not exceed the
total Multicurrency Tranche Commitments and (iii) the sum of the total Dollar
Tranche Revolving Credit Exposures shall not exceed the total Dollar Tranche
Commitments.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender in respect of the Tranche under
which such Letter of Credit is issued (an “Applicable Lender”) hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate Dollar Amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Applicable Lender hereby absolutely and unconditionally agrees
to pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the Dollar Amount
equal to such LC Disbursement, calculated as of the date the Issuing Bank made
such LC Disbursement (or if the Issuing Bank shall so elect in its sole
discretion by notice to the Borrower, in such other Agreed Currency which was
paid by the Issuing Bank pursuant to such LC Disbursement in an amount equal to
such LC Disbursement) not later than 12:00 noon, Local Time, on the Business Day
following the date that such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such
preceding Business Day, or, if such notice has not been received by the Borrower
prior to such time on such date, then not later than 12:00 noon, Local Time, on
the second Business Day immediately following the day that the Borrower receives
such notice; provided that, if such LC Disbursement is not less than the Dollar
Amount of $1,000,000, the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.05 that such
payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent Dollar Amount of such LC Disbursement and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing or Swingline Loan on the date such
reimbursement is required to be made. If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Applicable Lender of the
applicable LC Disbursement, the payment then due from the Borrower in

25



--------------------------------------------------------------------------------



 



respect thereof and such Applicable Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Applicable Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.07 with respect to
Loans made by such Applicable Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Applicable Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Applicable Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Applicable Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by an Applicable
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement. If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, the Issuing Bank or any
Multicurrency Tranche Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Borrower shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the Issuing Bank or the relevant
Multicurrency Tranche Lender or (y) reimburse each LC Disbursement made in such
Foreign Currency in Dollars, in an amount equal to the Equivalent Amount,
calculated using the applicable exchange rates, on the date such LC Disbursement
is made, of such LC Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing sentences shall not be construed to
excuse the Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to

26



--------------------------------------------------------------------------------



 



the contrary, or refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement in accordance with the terms of this Agreement.
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans (or
in the case such LC Disbursement is denominated in a Foreign Currency, at the
Overnight Foreign Currency Rate for such Agreed Currency plus the then effective
Applicable Rate with respect to Eurocurrency Revolving Loans); provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
          (i) Replacement of Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to 105% of the Dollar Amount of the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that
(i) the portions of such amount attributable to undrawn Foreign Currency Letters
of Credit or LC Disbursements in a Foreign Currency that the Borrower is not
late in reimbursing shall be deposited in the applicable Foreign Currencies in
the actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of

27



--------------------------------------------------------------------------------



 



Article VII. For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable exchange rates of the
Administrative Agent on the date notice demanding cash collateralization is
delivered to the Borrower. The Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b).
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower as promptly as practicable but in no event later
than three (3) Business Days after all Events of Default have been cured or
waived.
          (k) Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Article VII, all amounts (i) that the Borrower
is at the time or thereafter becomes required to reimburse or otherwise pay to
the Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which the Borrower
has deposited cash collateral pursuant to paragraph (j) above, if such cash
collateral was deposited in the applicable Foreign Currency to the extent so
deposited or applied), (ii) that the Multicurrency Tranche Lenders are at the
time or thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the Issuing Bank pursuant to paragraph (e) of this Section in respect of
unreimbursed LC Disbursements made under any Foreign Currency Letter of Credit
and (iii) of each Multicurrency Tranche Lender’s participation in any Foreign
Currency Letter of Credit under which an LC Disbursement has been made shall,
automatically and with no further action required, be converted into the Dollar
Amount, calculated using the Administrative Agent’s currency exchange rates on
such date (or in the case of any LC Disbursement made after such date, on the
date such LC Disbursement is made), of such amounts. On and after such
conversion, all amounts accruing and owed to the Administrative Agent, the
Issuing Bank or any Multicurrency Tranche Lender in respect of the obligations
described in this paragraph shall accrue and be payable in Dollars at the rates
otherwise applicable hereunder.
          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to (x) an account of the
Borrower maintained with the Administrative Agent in New York City or Chicago
and designated by the Borrower in the applicable Borrowing Request, in the case
of Loans denominated in Dollars and (y) an account of the Borrower maintained
with the Administrative Agent in the relevant jurisdiction and designated by the
Borrower in the applicable Borrowing Request, in the case of Loans denominated
in a Foreign Currency; provided that

28



--------------------------------------------------------------------------------



 



ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of the Borrower, the interest rate applicable to
ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
          SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under the Class of Commitments pursuant to which such Borrowing was
made.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

29



--------------------------------------------------------------------------------



 



     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing and whether the resulting Borrowing is to be a Dollar
Tranche Borrowing or a Multicurrency Tranche Borrowing; and
     (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless (x) such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11 or
(y) the Borrower shall have given the Administrative Agent an Interest Election
Request requesting that, at the end of such Interest Period, such Eurocurrency
Borrowing continue as a Eurocurrency Borrowing for the same or another Interest
Period. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Revolving Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.
          SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000, (ii) the Borrower shall not terminate
or reduce the Dollar Tranche Commitments if, after giving effect to any
concurrent prepayment of the Dollar Tranche Revolving Loans in accordance with
Section 2.11, the sum of the Dollar Tranche Revolving Credit Exposures would
exceed the total Dollar Tranche Commitments and (iii) the Borrower shall not
terminate or reduce the Multicurrency Tranche Commitments if, after giving
effect to any concurrent prepayment of the Multicurrency Tranche Revolving Loans
in accordance with Section 2.11, the Dollar Amount of the sum of the
Multicurrency Tranche Revolving Credit Exposures would exceed the total
Multicurrency Tranche Commitments.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of

30



--------------------------------------------------------------------------------



 



the contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments of any Class delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments of any Class shall be
permanent. Each reduction of the Commitments of any Class shall be made ratably
among the applicable Lenders in accordance with their respective Commitments of
such Class.
          SECTION 2.10. Repayment of Loans; Evidence of Debt. (a)The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date in the currency of such Loan and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least five (5) Business Days
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Agreed Currency
and Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
prepared by the Administrative Agent and reasonably acceptable to Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
          SECTION 2.11. Prepayment of Loans.
          (a) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with the provisions of this Section 2.11(a). The Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Revolving
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days before
the date of prepayment, (ii) in the case of prepayment of

31



--------------------------------------------------------------------------------



 



an ABR Revolving Borrowing, not later than 11:00 a.m., New York City time, one
(1) Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16.
          (b) If at any time, (i) other than as a result of fluctuations in
currency exchange rates, the sum of the aggregate principal Dollar Amount of all
of the Revolving Credit Exposures of any Class (calculated, with respect to
those Credit Events denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event) exceeds the aggregate
Commitments of such Class and (ii) solely as a result of fluctuations in
currency exchange rates, the sum of the aggregate principal Dollar Amount of all
of the outstanding Multicurrency Tranche Revolving Loans and LC Exposure, in
each case denominated in Foreign Currencies (collectively, “Foreign Currency
Exposure”), as of the most recent Computation Date with respect to each such
Credit Event, exceeds 105% of the aggregate Multicurrency Tranche Commitments,
the Borrower shall immediately repay the applicable Borrowings or cash
collateralize LC Disbursements in an account with the Administrative Agent
pursuant to Section 2.06(j), as applicable, in an aggregate principal amount
sufficient to cause the aggregate Dollar Amount of all Revolving Credit
Exposures (so calculated) of each Class to be less than or equal to the
aggregate Commitments of such Class.
          SECTION 2.12. Fees. (a)The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue at the Applicable Rate on the daily amount of the Dollar Tranche
Commitment and Multicurrency Tranche Commitment of such Lender (whether used or
unused) during the period from and including the Effective Date to but excluding
the date on which the last of such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure of any Class after its
Commitment of such Class terminates, then such facility fee shall continue to
accrue on the daily amount of such Lender’s Revolving Credit Exposure of such
Class from and including the date on which its Commitment of such Class
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure of such Class. Accrued facility fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which the last of the Commitments terminate, commencing on
the first such date to occur after the date hereof; provided that any facility
fees accruing after the date on which such Commitments terminate shall be
payable on demand. All facility fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
          (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the Issuing Bank a fronting fee, which

32



--------------------------------------------------------------------------------



 



shall accrue at the rate of 0.125% per annum on the average daily Dollar Amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the last of the Commitments and the date on
which there ceases to be any LC Exposure, as well as the Issuing Bank’s standard
fees and commissions with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Unless otherwise specified above, accrued
participation fees and fronting fees shall be payable in arrears on the last day
of March, June, September and December of each year, commencing on the first
such date to occur after the Effective Date; provided that all such fees shall
be payable on the date on which the last of the Commitments terminate and any
such fees accruing after the date on which such Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
          (c) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section 2.12) and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate.
          (b) The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the applicable Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365

33



--------------------------------------------------------------------------------



 



days, and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by a majority in interest of the
Lenders that would participate in such Borrowing that the Adjusted LIBO Rate or
the LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency) or to increase the cost to such Lender
or the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder, whether of principal, interest or
otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

34



--------------------------------------------------------------------------------



 



          (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be prima facie evidence of the matters set forth therein, absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(a) and is
revoked in accordance therewith) or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19 or the CAM Exchange, then,
in any such event, the Borrower shall compensate each Lender for the actual
loss, cost and expense of such Lender attributable to such event. Such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan,
exclusive of the applicable margin, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be prima facie absent
manifest error. The Borrower

35



--------------------------------------------------------------------------------



 



shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
          SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes imposed on or
incurred by the Administrative Agent, a Lender or the Issuing Bank to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within ten (10) days after written demand therefor, for
the actual full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower as will permit such payments to be made without withholding or at a
reduced rate or withholding.
Without limiting the generality of the foregoing, each Foreign Lender shall duly
complete and deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent), but only if such Foreign Lender is legally entitled to do so, whichever
of the following is applicable:
     (i) Internal Revenue Service Form W-8BEN claiming eligibility for benefits
of an income tax treaty to which the United States of America is a party,

36



--------------------------------------------------------------------------------



 



     (ii) Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) Internal Revenue Service Form W-8BEN, or
     (iv) Internal Revenue Service Form W-8IMY, accompanied by any required
supporting statements or forms, including Internal Revenue Service Form W-8ECI,
Form W-8BEN (including, if applicable, a certificate described in paragraph
(iii) above), Form W-9 or Form W-8IMY.
At the request of Borrower or the Administrative Agent, each Lender that is not
a Foreign Lender and is not an “exempt recipient” (within the meaning of
Treasury Regulation Section 1.6049-4(c)(1)(ii) (without regard to the third
sentence thereof)) shall deliver an Internal Revenue Service Form W-9 or other
such documentation prescribed by applicable law or reasonably requested by
Borrower or the Administrative Agent as will enable Borrower or Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.
          (f) If the Administrative Agent or a Lender determines, in its
reasonable discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 270 Park Avenue, New York, New York
10017 or, in the case of a Credit Event denominated in a Foreign Currency, the
Administrative Agent’s Eurocurrency Payment Office for such currency, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly

37



--------------------------------------------------------------------------------



 



provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the applicable Lenders in
such Original Currency, then all payments to be made by the Borrower hereunder
in such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower takes all risks of the
imposition of any such currency control or exchange regulations.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lenders or the
Issuing Bank, as the case may

38



--------------------------------------------------------------------------------



 



be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the applicable Lenders or the Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency).
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
          SECTION 2.20. Expansion Option. The Borrower may from time to time
elect to increase the total Dollar Tranche Commitments or Multicurrency Tranche
Commitments in minimum increments of $25,000,000 so long as, after giving effect
thereto, the aggregate amount of all such increases does not exceed
$250,000,000. The Borrower may arrange for any such increase to be provided by
one or more Lenders (each Lender so agreeing to an increase in its Commitment,
an “Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank,

39



--------------------------------------------------------------------------------



 



financial institution or other entity, an “Augmenting Lender”), to increase
their existing Commitments of any Class, or extend Commitments of any Class, as
the case may be; provided that (i) each Augmenting Lender, shall be subject to
the approval of the Borrower and the Administrative Agent, such consent not to
be unreasonably withheld, and (ii) (x) in the case of an Increasing Lender, the
Borrower and such Increasing Lender execute an agreement substantially in the
form of Exhibit C hereto, and (y) in the case of an Augmenting Lender, the
Borrower and such Augmenting Lender execute an agreement substantially in the
form of Exhibit D hereto. Increases and new Commitments created pursuant to this
Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in any Class of the Commitments (or in the Commitment
of any Class of any Lender) shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower and (B) the Borrower shall be in compliance
(on a pro forma basis reasonably acceptable to the Administrative Agent) with
the covenants contained in Section 6.11 and (ii) the Administrative Agent shall
have received authorizing resolutions and legal opinions consistent with those
delivered on the Effective Date as to the corporate power and authority of the
Borrower to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments of any Class, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders of
such Class, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of such Class of all
the Lenders to equal its Dollar Tranche Percentage or Multicurrency Tranche
Percentage, as applicable, of such outstanding Revolving Loans, and (ii) the
Borrower shall be deemed to have repaid and reborrowed all outstanding Revolving
Loans of such Class as of the date of any increase in the Commitments of such
Class (with such reborrowing to consist of the Types of Revolving Loans of such
Class, with related Interest Periods if applicable, specified in a notice
delivered by the Borrower, in accordance with the requirements of Section 2.03).
The deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods.
          SECTION 2.21. Market Disruption. Notwithstanding the satisfaction of
all conditions referred to in Article II and Article IV with respect to any
Credit Event to be effected in any Foreign Currency, if (i) there shall occur on
or prior to the date of such Credit Event any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which would in the reasonable opinion of the
Administrative Agent, the Issuing Bank (if such Credit Event is a Letter of
Credit) or the Required Lenders make it impracticable for the Eurocurrency
Borrowings or Letters of Credit comprising such Credit Event to be denominated
in the Agreed Currency specified by the Borrower or (ii) an Equivalent Amount of
such currency is not readily calculable, then the Administrative Agent shall
forthwith give notice thereof to the Borrower, the Lenders and, if such Credit
Event is a Letter of Credit, the Issuing Bank, and such Credit Events shall not
be denominated in such Agreed Currency but shall, except as otherwise set forth
in Section 2.07, be made on the date of such Credit Event in Dollars, (a) if
such Credit Event is a Borrowing, in an aggregate principal amount equal to the
Dollar Amount of the aggregate principal amount specified in the related Credit
Event Request or Interest Election Request, as the case may be, as ABR Loans,
unless the Borrower notifies the Administrative Agent on such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the reasonable opinion of the Administrative Agent and the
Required Lenders be practicable and

40



--------------------------------------------------------------------------------



 



in an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount specified in the related Credit Event Request or Interest
Election Request, as the case may be or (b) if such Credit Event is a Letter of
Credit, in a face amount equal to the Dollar Amount of the face amount specified
in the related request or application for such Letter of Credit, unless the
Borrower notifies the Administrative Agent on such date that (i) it elects not
to request the issuance of such Letter of Credit on such date or (ii) it elects
to have such Letter of Credit issued on such date in a different Agreed
Currency, as the case may be, in which the denomination of such Letter of Credit
would in the reasonable opinion of the Issuing Bank, the Administrative Agent
and the Required Lenders be practicable and in face amount equal to the Dollar
Amount of the face amount specified in the related request or application for
such Letter of Credit, as the case may be.
          SECTION 2.22. Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from the Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of each
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.
          SECTION 2.23. Senior Debt. The Borrower hereby designates all
Obligations now or hereinafter incurred or otherwise outstanding, and agrees
that the Obligations shall at all times constitute, senior indebtedness and
designated senior indebtedness, or terms of similar import, which are entitled
to the benefits of the subordination provisions of all Subordinated
Indebtedness.
ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Lenders that:
          SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Borrower
and each Subsidiary Guarantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required. Schedule 3.01 hereto identifies, as of the date

41



--------------------------------------------------------------------------------



 



hereof, each Subsidiary, noting whether such Subsidiary is a Material Domestic
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by the Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding. As of the date hereof, all of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 3.01 as owned by the Borrower or another
Subsidiary are owned, beneficially and of record, by the Borrower or any
Subsidiary free and clear of all Liens (except Liens permitted under
Section 6.02). As of the date hereof, there are no outstanding commitments or
other obligations of the Borrower or any Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any shares of any class of
capital stock or other equity interests of the Borrower or any Subsidiary, in
each case unless otherwise disclosed in the Form 10-K of the Borrower filed
October 29, 2007.
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within the each Loan Party’s organizational powers and have been duly authorized
by all necessary corporate, limited liability, partnership or similar
organizational and, if required, shareholder, member, partner or similar action.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding upon the
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, other than pursuant to
Section 9.08.
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal year ended August 31, 2007 reported on by Deloitte & Touche LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such date and for
such period in accordance with GAAP.
          (b) Since August 31, 2007, there has been no material adverse change
in the business, assets, operations or financial condition of the Borrower and
its Subsidiaries, taken as a whole.
          SECTION 3.05. Properties. (a) Each of the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its material businesses
as currently conducted or to utilize such properties for their intended
purposes.
          (b) Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any

42



--------------------------------------------------------------------------------



 



such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.
          SECTION 3.06. Litigation and Environmental Matters. (a) Except as set
forth on Schedule 3.06(b), there are no actions, suits, proceedings or
investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. There are no labor controversies pending against or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its Subsidiaries which could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.
          (b)Except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law or
(ii) has become subject to any Environmental Liability.
          (c)Neither the Borrower nor any Subsidiary is party or subject to any
law, regulation, rule or order, or any obligation under any agreement or
instrument, that has a Material Adverse Effect.
          SECTION 3.07. Compliance with Laws and Agreements. Each of the
Borrower and its Subsidiaries is in compliance with (i) all laws, regulations
and orders of any Governmental Authority applicable to it or its property and
(ii) all indentures, agreements and other instruments binding upon it or its
property, except where, in each case, the failure to so comply, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
          SECTION 3.08. Investment Company Status. Neither the Borrower nor any
of its Subsidiary Guarantors is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.
          SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.11. Disclosure. As of the Effective Date, the Borrower has
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the other written reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower or any Subsidiary to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other written information so furnished), contains
any material misstatement of fact or omits to state any

43



--------------------------------------------------------------------------------



 



material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time and Administrative Agent and the Lenders acknowledge
that actual results may vary from such projections and such variations may be
material.
          SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of
any Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
          SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.
          SECTION 3.14. No Default. No Default or Event of Default has occurred
and is continuing.
          SECTION 3.15. No Burdensome Restrictions. The Borrower is not subject
to any Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
     (a) The Administrative Agent (or its counsel) shall have received from
(i) each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) each initial Subsidiary Guarantor either (A) a
counterpart of the Subsidiary Guaranty signed on behalf of such Subsidiary
Guarantor or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of the Subsidiary Guaranty) that such Subsidiary Guarantor has signed a
counterpart of the Subsidiary Guaranty.
     (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Latham & Watkins LLP and Quarles & Brady LLP, counsels for
the Loan Parties, substantially in the forms of Exhibits B-1 and B-2,
respectively, and covering such matters relating to the Loan Parties, the Loan
Documents or the Transactions as the Administrative Agent shall reasonably
request. The Borrower hereby requests such counsel to deliver such opinion.
     (c) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are available,
(ii) unaudited interim consolidated financial statements of the Borrower for
each quarterly period ended subsequent to the date of the latest financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are publicly available and (iii) financial statement
projections through and including

44



--------------------------------------------------------------------------------



 



the Borrower’s 2012 fiscal year, together with such information as the
Administrative Agent and the Lenders shall reasonably request and as is
reasonably available to the Borrower (including, without limitation, a detailed
description of the assumptions used in preparing such projections).
     (d) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E.
     (e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
     (f) The Administrative Agent shall have received evidence satisfactory to
it that any credit facility currently in effect for the Borrower shall have been
terminated and cancelled and all indebtedness thereunder shall have been fully
repaid (except to the extent being so repaid with the initial Revolving Loans)
and any and all liens thereunder shall have been terminated other than any
credit facility or indebtedness described in Schedule 6.01.
     (g) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all material governmental and third party approvals
necessary in connection with the Transactions have been obtained and are in full
force and effect.
     (h) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend (other than an automatic renewal or extension in
accordance with its terms) any Letter of Credit, is subject to the satisfaction
of the following conditions:
     (a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of such issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, unless specifically stated to
have been made on a previous date, in which case such representation and
warranty shall be true and correct in all material respects as of such date.
     (b) At the time of and immediately after giving effect to such Borrowing or
such issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each such issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

45



--------------------------------------------------------------------------------



 



ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed (or cash collateralized on terms
and conditions reasonably satisfactory to the Administrative Agent), the
Borrower covenants and agrees with the Lenders that:
          SECTION 5.01. Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent and each Lender:
     (a) within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
     (b) within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.11 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 that affects such financial
statements and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
     (d) concurrently with any delivery of financial statements under clause
(a) above, a report of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of any failure of the Borrower to comply with the terms of
Article VI as such terms relate to accounting and financial matters (which
report may be limited to the extent required by accounting rules or guidelines);
     (e) within ninety (90) days after the end of each fiscal year of Apollo
Global, the consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year for
Apollo Global, setting forth in each case in

46



--------------------------------------------------------------------------------



 



     comparative form the figures for the previous fiscal year, all prepared by
a the chief financial officer, principal accounting officer, treasurer or
controller of Apollo Global which consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of Apollo Global and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
     (f) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be; and
     (g) promptly following any request therefor, such other information
reasonably available to the Borrower regarding the operations, business affairs
and financial condition of the Borrower or any Subsidiary, or compliance with
the terms of this Agreement, as the Administrative Agent or any Lender
(coordinated through the Administrative Agent) may reasonably request.
Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which such documents are posted on the Borrower’s
behalf on IntraLinks™ or a substantially similar electronic platform, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); or (ii) in the case of documents required to be delivered pursuant to
clauses (a), (b) and (f) of this Section 5.01, on which such documents are filed
for public availability on the U.S. Securities and Exchange Commission’s
Electronic Data Gathering and Retrieval System; provided that the Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents, if
requested.
          SECTION 5.02. Notices of Material Events. The Borrower will furnish to
the Administrative Agent prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and
     (d) to the extent such disclosure is not prohibited by any applicable law,
rule or regulation, any other development that results in, or could reasonably
be expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. The Borrower will, and
will cause each of the Subsidiary Guarantors to, do or cause to be done all
things necessary to preserve, renew and

47



--------------------------------------------------------------------------------



 



keep in full force and effect (i) its legal existence and (ii) the rights,
qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except, in the case of clause
(ii), where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation, dissolution, sale, transfer, lease or other
disposition permitted under Section 6.03.
          SECTION 5.04. Payment of Obligations. The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, not constituting
Indebtedness, including Tax liabilities, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in normal working order and condition,
ordinary wear and tear excepted, and (b) self insure or maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.
          SECTION 5.06. Books and Records; Inspection Rights. The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or, during the continuation of an Event of Default, any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.
          SECTION 5.07. Compliance with Laws and Material Contractual
Obligations. The Borrower will, and will cause each of its Subsidiaries to,
(i) comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including without limitation
Environmental Laws) and (ii) perform in all material respects its obligations
under material agreements to which it is a party, in each case except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used
only to finance the working capital needs, and for general corporate purposes
(including, without limitation, the funding of Permitted Acquisitions) of the
Borrower and its Subsidiaries including, without limitation, funding loans to
Apollo Global and other transactions not prohibited by this Agreement. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
          SECTION 5.09. Subsidiary Guaranty. As promptly as possible but in any
event within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person becomes a Subsidiary or any Subsidiary
qualifies independently as, or is designated by the Borrower or the
Administrative Agent as, a Subsidiary Guarantor pursuant to the definitions of
“Material Domestic Subsidiary” and “Subsidiary Guarantor”, the Borrower shall
provide the Administrative Agent with

48



--------------------------------------------------------------------------------



 



written notice thereof setting forth information in reasonable detail describing
the material assets of such Person and shall cause each such Subsidiary which
also qualifies as a Subsidiary Guarantor to deliver to the Administrative Agent
a joinder to the Subsidiary Guaranty (in the form contemplated thereby) pursuant
to which such Subsidiary agrees to be bound by the terms and provisions thereof,
such Subsidiary Guaranty to be accompanied by appropriate corporate resolutions,
other corporate documentation (including, without limitation, identification
information enabling Lenders to comply with “know-your-customer” and other laws,
regulations and orders of any Governmental Authority) and legal opinions in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated (or cash collateralized on
terms and conditions reasonably satisfactory to the Administrative Agent) and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:
          SECTION 6.01. Indebtedness. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
     (a) the Obligations and any other Indebtedness created under the Loan
Documents;
     (b) Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness with
Indebtedness of a similar type that does not increase the outstanding principal
amount thereof;
     (c) Indebtedness constituting investments, loans or advances permitted
under Section 6.04(d);
     (d) Guarantees by (i) the Borrower of Indebtedness of any Subsidiary (other
than Apollo Global) and by any Subsidiary of Indebtedness of the Borrower or any
other Subsidiary and (ii) the Borrower or its Subsidiaries of Indebtedness of
Apollo Global or its subsidiaries provided that the principal amount of the
Indebtedness guaranteed pursuant to this clause (d)(ii), when aggregated with
the aggregate principal amount of loans or advances to Apollo Global and its
subsidiaries by the Borrower and its Subsidiaries (other than Apollo Global and
its subsidiaries), shall not exceed the Maximum Apollo Global Guarantee and
Intercompany Loan Amount;
     (e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $25,000,000 at any time outstanding;

49



--------------------------------------------------------------------------------



 



     (f) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit;
     (g) to the extent Apollo Global is deemed a “Subsidiary”, Indebtedness of
Apollo Global to the Borrower or any Subsidiary Guarantor;
     (h) Indebtedness of the Borrower or any Subsidiary secured by a Lien on any
asset of the Borrower or such Subsidiary; provided that the aggregate
outstanding principal amount of Indebtedness permitted by this clause (h) shall
not in the aggregate exceed 10% of Consolidated Tangible Assets (determined at
the time of the incurrence thereof);
     (i) unsecured Indebtedness of the Borrower or any Subsidiary so long as, at
the time of the incurrence thereof and after giving effect (including pro forma
effect) thereto, the Borrower is in pro forma compliance with the covenants
under Section 6.11;
     (j) Indebtedness of Apollo Global and its subsidiaries existing at the time
Apollo Global becomes a Subsidiary for purposes of this Agreement and
replacements, refinancings, refundings, renewals or extensions thereof that do
not increase the principal amount thereof by an amount greater than the fees and
expenses incurred in connection therewith;
     (k) Indebtedness incurred by Borrower or any of its Subsidiaries arising
from agreements providing for indemnification, holdbacks, working capital or
other purchase price adjustments, earn-outs, non-compete agreements, deferred
compensation or similar obligations, or from guaranties or letters of credit,
surety bonds or performance bonds securing the performance of Borrower or any
such Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or dispositions permitted under Section 6.03 of any business,
assets or Subsidiary of Borrower or any of its Subsidiaries;
     (l) Indebtedness which may be deemed to exist pursuant to any performance,
surety, statutory, customs appeal bonds, return-of-money or similar obligations
incurred in the ordinary course of business;
     (m) Indebtedness in respect of netting services, overdraft protections,
check endorsement guaranties and otherwise in connection with deposit accounts
or cash management services, all in the ordinary course of business;
     (n) (i) Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Subsidiary, or Indebtedness attaching to
assets that are acquired by Borrower or any of its Subsidiaries, in each case
after the Effective Date, in an aggregate principal amount not to exceed
$50,000,000 at any one time outstanding for all such Indebtedness under this
clause (n), provided that (x) such Indebtedness existed at the time such Person
became a Subsidiary or at the time such assets were acquired and, in each case,
was not created in anticipation thereof and (y) such Indebtedness is not
guaranteed in any respect by Borrower or any Subsidiary (other than by any such
person that so becomes a Subsidiary), and (ii) any replacements, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above,
provided, that (1) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension (other than capitalization of
interest and costs), (2) the direct and contingent obligors with respect to such
Indebtedness are not changed and (3) such Indebtedness shall not be secured by
any assets other than the assets securing the Indebtedness being renewed,
extended or refinanced;

50



--------------------------------------------------------------------------------



 



     (o) Indebtedness owed to any Person providing property, casualty, business
interruption or liability insurance to Borrower or any Subsidiary of Borrower,
so long as such Indebtedness shall not be in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
annual period in which such Indebtedness is incurred;
     (p) Indebtedness consisting of a Sale and Leaseback Transaction permitted
by Section 6.10; and
     (q) obligations under any Swap Agreements permitted under Section 6.05.
          SECTION 6.02. Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
     (a) Permitted Encumbrances;
     (b) any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
     (c) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof (or on such
Person’s assets) prior to the time such Person becomes a Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
other Subsidiary and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
     (d) Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary;
     (e) Liens on assets of the Borrower and its Subsidiaries not otherwise
permitted above so long as the aggregate principal amount of the Indebtedness
and other obligations secured by such Liens does not at any time exceed the
aggregate principal amount of Indebtedness permitted under Section 6.01(h);
     (f) licenses and sublicenses of patents, copyrights, trademarks and other
intellectual property rights granted by Borrower or any of its Subsidiaries in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of Borrower or such Subsidiary;

51



--------------------------------------------------------------------------------



 



     (g) Liens on (i) insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto permitted under Section 6.01(o),
(ii) dividends and rebates and other identifiable proceeds therefrom which may
become payable under insurance policies and loss payments which reduce the
incurred premiums on such insurance policies, (iii) rights which may arise under
state insurance guarantee funds relating to any such insurance policy, in each
case securing Indebtedness permitted to be incurred pursuant to Section 6.01(o)
and (iv) pledges or deposits of cash and cash equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions or similar obligations to
providers of property, casualty or liability insurance in the ordinary course of
business;
     (h) Liens on the assets of Apollo Global and its subsidiaries existing at
the time it becomes a Subsidiary for purposes of this Agreement and any renewal,
replacement or substitution thereof; and
     (i) Liens securing intercompany Indebtedness permitted by Section 6.01(c)
so long as such Liens only encumber treasury stock of the Company or any
Subsidiary and proceeds of the foregoing.
          SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Borrower
will not, and will not permit any Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) any of its assets (including pursuant to a Sale and
Leaseback Transaction), or any of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:
     (i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;
     (ii) (A) any Subsidiary may merge into or consolidate with a Loan Party in
a transaction in which the surviving entity is such Loan Party (provided that
any such merger or consolidation involving the Borrower must result in the
Borrower as the surviving entity) and (B) any other Subsidiary that is not a
Loan Party may merge into or consolidate with any Subsidiary that is not a Loan
Party;
     (iii) (A) the Borrower or any of its Subsidiaries may sell, transfer, lease
or otherwise dispose of any of its assets to a Loan Party and/or Apollo Global
and its subsidiaries; provided that the aggregate amount of all such assets
sold, transferred, leased or otherwise disposed to Apollo Global and its
subsidiaries by Borrower or any such Subsidiary (other than Apollo Global or any
of its subsidiaries) pursuant to this Section 6.03(a)(iii)(A), together with
investments in Equity Interests of, and capital contributions to, Apollo Global
and its subsidiaries permitted pursuant to Section 6.04(d), in any case whether
made prior to, on or after the Effective Date, shall not exceed $801,000,000
(provided further that any such assets sold, transferred, leased or disposed to
Apollo Global and its subsidiaries shall not include any business unit or
operations of University of Phoenix engaged primarily in U.S. education
activities), and (B) any Subsidiary which is not a Subsidiary Guarantor may
sell, transfer, lease or otherwise dispose of its assets to another Subsidiary
which is not a Subsidiary Guarantor;
     (iv) the Borrower and its Subsidiaries may (A) sell inventory in the
ordinary course of business, (B) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice, (C) enter into licenses of technology in the

52



--------------------------------------------------------------------------------



 



ordinary course of business, (D) make any other sales, transfers, leases or
dispositions that, together with all other property of the Borrower and its
Subsidiaries previously leased, sold, transferred or disposed of as permitted by
this clause (D) during any fiscal year of the Borrower, does not exceed 10% of
Consolidated Tangible Assets (determined as of the end of the most recently
completed fiscal year of the Borrower), and (E) dispose (including subleases of
property no longer used or useful in the business of the Loan Parties) of
obsolete, worn out or surplus property (including the abandonment of
intellectual property no longer used or useful in the business of the Loan
Parties);
     (v) any Subsidiary may, liquidate or dissolve (or merge into another Person
for such purpose) if the Borrower determines in good faith that such merger,
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders;
     (vi) any Subsidiary may merge into, liquidate or dissolve to effect a
transaction otherwise permitted pursuant to Section 6.03(a)(iv) or a Permitted
Acquisition or disposition of assets in connection with any transaction
permitted by Section 6.04;
     (vii) the Borrower and any of its Subsidiaries may write-off, discount,
sell or otherwise dispose of defaulted or past due receivables and similar
obligations in the ordinary course of business;
     (viii) the Borrower and any of its Subsidiaries may issue Equity Interests
to qualify directors of the board of directors (or similar governing body) of
Borrower or any of its Subsidiaries where required by applicable law or to
satisfy other requirements of applicable law with respect to the ownership of
Equity Interests in Foreign Subsidiaries or nominal shares for tax
considerations;
     (ix) the Borrower and any of its Subsidiaries may sell non-core,
duplicative or unnecessary assets acquired in Permitted Acquisitions;
     (x) the Borrower and any of its Subsidiaries may make dispositions in
connection with condemnation or casualty events;
     (xi) the Borrower and any of its Subsidiaries may license or sublicense
intellectual property in the ordinary course of business;
     (xii) the Borrower and any of its Subsidiaries may make dividends and
distributions otherwise permitted under Section 6.07; and
     (xiii) the Borrower or any of its Subsidiaries may issue Equity Interests
to employees in connection with employee compensation arrangements.
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto.
          (c) The Borrower will not, nor will it permit any of its Subsidiaries
to, change its fiscal year from the fiscal year in effect on the Effective Date.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. The Borrower will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including

53



--------------------------------------------------------------------------------



 



pursuant to any merger with any Person that was not a wholly owned Subsidiary
prior to such merger) any capital stock, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of related transactions) any Person or any assets of any other Person
constituting a business unit, except:
          (a) cash and Permitted Investments;
          (b) Permitted Acquisitions;
          (c) (i) investments by the Borrower existing on the date hereof in the
capital stock of its Subsidiaries and (ii) other investments described in
Schedule 6.04 and extensions, renewals and replacements with a similar type
thereof;
          (d)(i) investments, loans or advances made by the Borrower in or to
any Subsidiary and made by any Subsidiary to the Borrower or any other
Subsidiary and (ii) investments, loans or advances made by the Borrower or any
of its Subsidiaries in Apollo Global or any of its subsidiaries; provided that
not more than $50,000,000 in investments, loans or advances or capital
contributions may be made and remain outstanding, during the term of this
Agreement, by any Loan Party to a Subsidiary (other than Apollo Global and its
subsidiaries) which is not a Loan Party; and provided further that (x) the
aggregate amount of investments in Equity Interests of, or capital contributions
to, Apollo Global and its subsidiaries made by the Borrower and its Subsidiaries
(other than Apollo Global and its subsidiaries) pursuant to this Section 6.04(d)
shall not, together with the aggregate amount of asset sales, transfers, leases
or dispositions to, Apollo Global and its subsidiaries permitted pursuant to
Section 6.03(a)(iii)(A) in each case whether prior to, on or after the Effective
Date, exceed $801,000,000 and (y) the aggregate amount of the loans or advances
to Apollo Global and its subsidiaries by Borrower and its Subsidiaries (other
than Apollo Global and its subsidiaries) plus the aggregate principal amount of
Indebtedness of Apollo Global and its subsidiaries guarantied pursuant to clause
6.01(d)(ii) shall not exceed the Maximum Apollo Global Guarantee and
Intercompany Loan Amount;
          (e) Guarantees constituting Indebtedness permitted by Section 6.01;
and
          (f) any other investment, loan or advance (including acquisitions but
excluding investments, loans and advances in or to Apollo Global and its
subsidiaries) so long as the aggregate outstanding amount of all such
investments, loans and advances, when aggregated with the total consideration
for acquisitions permitted under this clause (f), does not exceed $100,000,000;
          (g) any investment owned by, or committed to be acquired by, Apollo
Global, its subsidiaries or any other Person at the time it becomes a Subsidiary
for purposes of this Agreement;
          (h) investments in (i) any Equity Interests received in satisfaction
or partial satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business;
          (i) loans and advances to employees of Borrower and its Subsidiaries
made in the ordinary course of business in an aggregate outstanding amount not
to exceed $1,000,000;
          (j) investments made after the Effective Date in joint ventures in a
business or line of business permitted with respect to the Loan Parties and the
Subsidiaries under this Agreement; provided, (i) immediately prior to the making
of any such investment, and after giving effect (including pro forma

54



--------------------------------------------------------------------------------



 



effect) thereto, no Event of Default shall have occurred and be continuing and
(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all authorizations of applicable Governmental Authorities; provided, further,
that the aggregate amount of all such investments in joint ventures pursuant to
this clause (j) does not exceed $50,000,000 in the aggregate;
          (k) investments constituting Swap Agreements permitted under
Section 6.05;
          (l) Investments arising out of the receipt by the Borrower or any of
its Subsidiaries of non-cash consideration for the sale of assets permitted
under Section 6.03;
          (m) loans made by the Borrower to officers and employees of the
Borrower or its Subsidiaries, the proceeds of which are used to purchase
Borrower’s Equity Interests in an aggregate outstanding principal amount not to
exceed $5,000,000; and
          (n) to the extent permitted under Section 6.02, Borrower or any
Subsidiary may make (i) deposits in the ordinary course of business consistent
with past practices to secure the performance of operating leases and payment of
utility contracts, (ii) good faith deposits required in connection with
Permitted Acquisitions and Joint Ventures permitted under this Section 6.04 and
(iii) escrowed money for dispositions and Permitted Acquisitions to the extent
otherwise permitted hereunder.
          SECTION 6.05. Swap Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Borrower or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.
          SECTION 6.06. Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and its
wholly owned Subsidiaries not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.07, (d) transactions otherwise permitted by
Section 6.04 and (e) related party transactions described in Note 13 of the
Borrower’s Form 10-K filed October 29, 2007.
          SECTION 6.07. Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Borrower and
its Subsidiaries may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Borrower and its Subsidiaries and (d) the Borrower and its Subsidiaries may make
any other Restricted Payment so long as (i) no Default or Event of Default has
occurred and is continuing or would arise after giving effect (including pro
forma effect) thereto and (ii) the aggregate amount of such Restricted Payments
does not exceed $50,000,000 in the aggregate during any fiscal year of the
Borrower; provided, that the foregoing aggregate limitation for Restricted
Payments shall not apply so long as the Borrower and the Subsidiaries are in
compliance on a pro forma basis reasonably acceptable

55



--------------------------------------------------------------------------------



 



to the Administrative Agent with a maximum Leverage Ratio of 2.00 to 1.00 both
immediately before and after giving effect (including pro forma effect) thereto.
          SECTION 6.08. Restrictive Agreements. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to holders of its Equity Interests or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary; provided that the foregoing shall not
apply to:
     (i) conditions imposed by any law, rule or regulation, under any of the
Loan Documents or customary conditions on then-market terms (for the applicable
Indebtedness) under any Indebtedness permitted under Section 6.01 (so long as,
in the case of Indebtedness under Sections 6.01(b), (j) or (n), the conditions
imposed by any such Indebtedness which constitutes extended, renewed or replaced
Indebtedness are not more restrictive than the applicable original
Indebtedness);
     (ii) conditions imposed by the holder of any Lien permitted by Section 6.02
with respect to the property purported to be encumbered by such Lien;
     (iii) other restrictions not otherwise permitted by this Section and listed
on Schedule 6.08;
     (iv) any agreement in effect at the time any Person becomes a Subsidiary
(and any extensions, renewals, or replacements thereof so long as any
restrictions and conditions in such extended, renewed or replaced agreement are
not more restrictive than the applicable original agreement);
     (v) customary restrictions and conditions contained in agreements relating
to any sale or disposition of any asset or property pending such sale or
disposition; and
     (vi) customary restrictions and conditions in (A) organizational documents
(including joint venture agreements) and (B) agreements entered into by Apollo
Global and its subsidiaries and other non-wholly-owned Subsidiaries in
connection with any Indebtedness permitted under Section 6.01.
          SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents. Furthermore, the Borrower will
not, and will not permit any Subsidiary to, amend the Subordinated Indebtedness
Documents or any document, agreement or instrument evidencing any Indebtedness
incurred pursuant to the Subordinated Indebtedness Documents (or any
replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Indebtedness is issued where such amendment, modification or
supplement provides for the following or which has any of the following effects:
     (a) increases the overall principal amount of any such Indebtedness or
increases the amount of any single scheduled installment of principal or
interest;

56



--------------------------------------------------------------------------------



 



     (b) shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;
     (c) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;
     (d) increases the rate of interest accruing on such Indebtedness;
     (e) provides for the payment of additional fees or increases existing fees;
     (f) amends or modifies any financial or negative covenant (or covenant
which prohibits or restricts the Borrower or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Borrower or such Subsidiary or which is otherwise materially
adverse to the Borrower, any Subsidiary and/or the Lenders or, in the case of
any such covenant, which places material additional restrictions on the Borrower
or such Subsidiary or which requires the Borrower or such Subsidiary to comply
with more restrictive financial ratios or which requires the Borrower to better
its financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or
     (g) amends, modifies or adds any affirmative covenant in a manner which
(i) when taken as a whole, is materially adverse to the Borrower, any Subsidiary
and/or the Lenders or (ii) is more onerous than the existing applicable covenant
in the Subordinated Indebtedness Documents or the applicable covenant in this
Agreement.
          SECTION 6.10. Sale and Leaseback Transactions. The Borrower shall not,
nor shall it permit any Subsidiary to, enter into any Sale and Leaseback
Transaction, other than Sale and Leaseback Transactions in respect of which the
net cash proceeds received in connection therewith does not exceed $50,000,000
in the aggregate during any fiscal year of the Borrower, determined on a
consolidated basis for the Borrower and its Subsidiaries.
          SECTION 6.11. Financial Covenants.
          (a) Maximum Leverage Ratio. The Borrower will not permit the ratio
(the “Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after February 28, 2008, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Subsidiaries on a consolidated basis, to be greater than 2.50 to 1.00.
          (b) Minimum Coverage Ratio. The Borrower will not permit the ratio
(the “Coverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after February 28, 2008, of (i) Consolidated EBITDAR to
(ii) Consolidated Interest Expense plus Consolidated Rent Expense, in each case
for the period of four (4) consecutive fiscal quarters ending with the end of
such fiscal quarter, all calculated for the Borrower and its Subsidiaries on a
consolidated basis, to be less than 1.75 to 1.00.
          (c) Minimum Consolidated DOE Ratio. The Borrower will not permit the
Consolidated DOE Ratio for itself and its Subsidiaries regulated by the DOE,
determined as of the end of each of its fiscal years, to be less than 1.50 to
1.00.

57



--------------------------------------------------------------------------------



 



ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
(3) Business Days;
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in a material respect when made
or deemed made;
          (d) (i) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Borrower’s existence), 5.08 or 5.09 or in Article VI or (ii) any Loan Document
shall for any reason not be or shall cease to be in full force and effect or is
declared to be null and void, or the Borrower or any Subsidiary takes any action
for the purpose of terminating, repudiating or rescinding any Loan Document or
any of its obligations thereunder;
          (e) the Borrower or any Subsidiary Guarantor, as applicable, shall
fail to observe or perform any covenant, condition or agreement contained in
this Agreement (other than those specified in clause (a), (b) or (d) of this
Article) or any other Loan Document, and such failure shall continue unremedied
for a period of thirty (30) days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of the Required
Lenders);
          (f) the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable grace period);
          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

58



--------------------------------------------------------------------------------



 



          (i) the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
          (j) the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
          (k) one or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (exclusive of amounts covered by creditworthy
insurance that has not denied coverage) shall be rendered against the Borrower,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of sixty (60) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Subsidiary to enforce
any such judgment;
          (l) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
          (m) the Borrower or any Subsidiary shall have received notice from a
Governmental Authority of a final imposition of a fine, liability, disallowance
or other sanction based upon a failure to comply in any material respect with
any of the terms and provisions of any material license, permit or regulation
issued by the DOE or of any Governmental Authority, unless the fine, liability
disallowance or sanction imposed would not result in a Material Adverse Effect;
or
          (n) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder and under the other
Loan Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

59



--------------------------------------------------------------------------------



 



ARTICLE VIII
The Administrative Agent
          Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

60



--------------------------------------------------------------------------------



 



          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Bank and the Borrower.
Upon any such resignation, the Required Lenders shall have the right, with the
consent (so long as no Event of Default has occurred and is continuing) of the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
          None of the Lenders, if any, identified in this Agreement as a
Syndication Agent or Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Syndication Agent or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

61



--------------------------------------------------------------------------------



 



     (i) if to the Borrower, to it at Apollo Group, Inc., 4615 East Elwood
Street, Phoenix, Arizona 85040, Attention of Joseph L. D’Amico, Executive Vice
President and Chief Financial Officer (Telecopy No. (480) 379-3503; Telephone
No. (480) 557-1729) and Brian L. Swartz, Senior Vice President and Chief
Accounting Officer (Telecopy No. (480) 379-3503; Telephone No. (480) 557-1534);
     (ii) if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street,
7th Floor, Attention of Bill Urban (Telecopy No. (312) 732-1544) and (B) in the
case of Borrowings denominated in Foreign Currencies, to J.P. Morgan Europe
Limited, 125 London Wall, London EC2Y 5AJ, Attention of Kathryn Jepson (Telecopy
No. 44 207 777 2360), and in each case with a copy to JPMorgan Chase Bank, N.A.,
650 Town Center Drive, Suite 1000, Costa Mesa, California 92626, Attention of
Anna C. Ruiz (Telecopy No. (310) 975-1353);
     (iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, 7th Floor, Attention of Bill Urban (Telecopy No.
(312) 732-1544);
     (iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn Street, 7th Floor, Attention of Bill Urban (Telecopy No.
(312) 732-1544); and
     (v) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          (b)Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c)Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
the Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

62



--------------------------------------------------------------------------------



 



          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest (other than an increased rate
pursuant to Section 2.13(c)) thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby, or
alter the manner in which payments or prepayments of principal, interest or
other amounts hereunder shall be applied as among the Lenders or Types of Loans,
in each case, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders (or Lenders of
any Class) required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) except to
the extent in connection with the disposition, merger, liquidation,
consolidation or other transfer of the Subsidiary Guarantor(s) to the extent
permitted hereunder, release all or substantially all of the Subsidiary
Guarantors from their obligations under the Subsidiary Guaranty, without the
written consent of each Lender or (vii) change any provisions of Article X
without the written consent of each Lender; provided further that (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be and (B) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Lenders of one Class (but not the Lenders of any
other Class) may be effected by an agreement or agreements in writing entered
into by the Borrower and the requisite percentage of the affected Class of
Lenders.
          (c) If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) to the extent not reflected in the purchase price paid by
such replacement Lender, the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including

63



--------------------------------------------------------------------------------



 



the reasonable fees, charges and disbursements of one primary counsel (and one
local counsel in each applicable jurisdiction) for the Administrative Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of one primary counsel (and one local
counsel in each applicable jurisdiction) for the Administrative Agent and the
Issuing Bank and one additional counsel for all of the Lenders and additional
counsel as the Administrative Agent or any Lender or group of Lenders reasonably
determines are necessary in light of actual or potential conflicts of interest
or the availability of different claims or defenses, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
          (b)The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, willful
misconduct or bad faith of such Indemnitee or any of its Related Parties.
          (c)To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Borrower’s failure to pay any such
amount shall not relieve the Borrower of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
          (d)To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or

64



--------------------------------------------------------------------------------



 



punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
          (e)All amounts due under this Section shall be payable not later than
thirty (30) days after written demand therefor supported by reasonable detail of
the amounts so demanded.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
     (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees, which assignee is an Eligible
Assignee and is not a competitor of the Borrower, all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:
     (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default described in paragraphs (a), (b), (h), (i) or
(j) of Article VII has occurred and is continuing, any other assignee;
     (B) the Administrative Agent; and
     (C) the Issuing Bank.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
applicable Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

65



--------------------------------------------------------------------------------



 



     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other

66



--------------------------------------------------------------------------------



 



entities, none of which is a competitor of the Borrower (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.17(e) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall

67



--------------------------------------------------------------------------------



 



constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
          SECTION 9.07. Severability. Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have. Each
Lender shall promptly notify the Borrower upon exercising its right of set-off.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.
          (c) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby

68



--------------------------------------------------------------------------------



 



irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
          (d) Each of the parties hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (collectively, the “Lender
Professionals”) (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential) and each Lender shall be
liable for any failures of its respective Lender Professionals to maintain the
confidentiality of the Information, (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

69



--------------------------------------------------------------------------------



 



          SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law November 26, 2001)) (the “Act”) hereby notifies the Borrower and the
Subsidiary Guarantors that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower
and the Subsidiary Guarantors, which information includes the name and address
of the Borrower and the Subsidiary Guarantors and other information that will
allow such Lender to reasonably identify the Borrower and the Subsidiary
Guarantors in accordance with the Act.
ARTICLE X
COLLECTION ALLOCATION MECHANISM EXCHANGE
          (a) On the CAM Exchange Date, (i) the Commitments shall automatically
and without further act be terminated as provided in Article VII and (ii) the
Lenders shall automatically and without further act be deemed to have exchanged
interests in the Specified Obligations such that, in lieu of the interests of
each Lender in the particular Specified Obligations that it shall own as of such
date and prior to the CAM Exchange, such Lender shall own an interest equal to
such Lender’s CAM Percentage in all the Specified Obligations. Each Lender, each
person acquiring a participation from any Lender as contemplated by
Section 9.04, and the Borrower hereby consents and agrees to the CAM Exchange.
Each of the Borrower and the Lenders agrees from time to time to execute and
deliver to the Administrative Agent all such promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to the CAM Exchange, and each Lender agrees to surrender any
promissory notes originally received by it hereunder to the Administrative Agent
against delivery of any promissory notes so executed and delivered; provided
that the failure of the Borrower to execute or deliver or of any Lender to
accept any such promissory note, instrument or document shall not affect the
validity or effectiveness of the CAM Exchange.
          (b) As a result of the CAM Exchange, on and after the CAM Exchange
Date, (i) each payment received by the Administrative Agent pursuant to any Loan
Document in respect of the Specified Obligations shall be distributed to the
Lenders pro rata in accordance with their respective CAM Percentages (to be
redetermined as of each such date of payment or distribution to the extent
required by paragraph (c) below) and (ii) Section 2.17(e) shall not apply with
respect to any Taxes required to be withheld or deducted by the Borrower from or
in respect of payments hereunder to any Lender or the Administrative Agent that
exceed the Taxes the Borrower would have been required to withhold or deduct
from or in respect of payments to such Lender or the Administrative Agent had
such CAM Exchange not occurred.
          (c) In the event that, on or after the CAM Exchange Date, the
aggregate amount of the Specified Obligations shall change as a result of the
making of an LC Disbursement by the Issuing Bank that is not reimbursed by the
Borrower, then (i) each Lender (determined without giving effect to the CAM
Exchange) shall, in accordance with Section 2.06(d), promptly purchase from the
Issuing Bank a participation in such LC Disbursement in the amount of such
Lender’s Applicable Percentage of such LC Disbursement (without giving effect to
the CAM Exchange), (ii) the Administrative Agent shall redetermine the CAM
Percentages after giving effect to such LC Disbursement and the purchase of
participations therein by the applicable Lenders, and (iii) in the event
distributions shall have been made in accordance with clause (i) of paragraph
(b) above, the Lenders shall make such payments to one another as shall be
necessary in order that the amounts received by them shall be equal to the
amounts they would have received had each LC Disbursement been outstanding
immediately prior to the CAM

70



--------------------------------------------------------------------------------



 



Exchange. Each such redetermination shall be binding on each of the Borrower and
Lenders and their successors and assigns and shall be conclusive absent manifest
error.
[Signature Pages Follow]

71



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                  APOLLO GROUP, INC.,       as the Borrower  
 
         
 
  By        /s/ Joseph L. D’Amico
 
Title:      Executive Vice President and  
 
                     Chief Financial Officer  
 
                JPMORGAN CHASE BANK, N.A., individually as a Lender, as the
Swingline Lender, as the Issuing Bank and as Administrative Agent  
 
         
 
  By        /s/ Anna C. Ruiz  
 
         
 
      Title:      Vice President  
 
                WELLS FARGO BANK, N.A., individually as a Lender and as
Syndication Agent  
 
         
 
  By        /s/ Douglas Jorgensen  
 
         
 
      Title:      Vice President  
 
                BNP PARIBAS, individually as a Lender and as Co-Documentation
Agent  
 
         
 
  By        /s/ Brian S. Hunnicutt  
 
         
 
      Title:      Director  
 
         
 
  By         /s/ Gregg Bonardi  
 
         
 
      Title:      Director  
 
                BANK OF AMERICA, N.A., individually as a Lender and as
Co-Documentation Agent  
 
         
 
  By         /s/ David R. Barney  
 
         
 
      Title:      Senior Vice President  
 
                U.S. BANK NATIONAL ASSOCIATION, as a Lender  
 
         
 
  By         /s/ Jacob Payne  
 
         
 
      Title:      Vice President  

Signature Page to Credit Agreement
Apollo Group, Inc.
January 2008

 



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK, as a Lender    
 
           
 
  By         /s/ Gary S. Losey
 
Title:      Vice President    
 
                  BANK OF ARIZONA, N.A., as a Lender    
 
           
 
  By         /s/ Christine A. Nowaczyk    
 
           
 
      Title:      Senior Vice President    
 
                  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender    
 
           
 
  By        /s/ D. Barnell    
 
           
 
      Title:      Vice President & Manager    
 
                CITIBANK N.A., as a Lender    
 
           
 
  By         /s/ Thomas Faherty    
 
           
 
      Title:      Vice President    
 
                  CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender    
 
           
 
  By         /s/ Denise Alvarez    
 
           
 
      Title:      Vice President    
 
           
 
  By         /s/ James Neira    
 
           
 
      Title:      Associate    
 
                  MALAYAN BANKING BERHAD, as a Lender    
 
           
 
  By         /s/ Fauzi Zulkifli    
 
           
 
      Title:      General Manager    
 
                  MIDFIRST BANK, a federally chartered savings association, as a
Lender    
 
           
 
  By        /s/ Rory Nordvold    
 
           
 
      Title:      Vice President    

Signature Page to Credit Agreement
Apollo Group, Inc.
January 2008

 



--------------------------------------------------------------------------------



 



                  MIZUHO CORPORATE BANK (USA), as a Lender    
 
           
 
  By         /s/ Bertram H. Tang
 
Title:      Senior Vice President & Team Leader    
 
                  THE NORTHERN TRUST COMPANY, as a Lender    
 
           
 
  By         /s/ Morgan Lyons    
 
           
 
      Title:      Vice President    
 
                  THE BANK OF NOVA SCOTIA, as a Lender    
 
           
 
  By         /s/ Chris Osborn    
 
           
 
      Title:      Managing Director    
 
                  HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By         /s/ Andrew W. Hietala    
 
           
 
      Title:      First Vice President    
 
                  MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., LOS ANGELES
BRANCH, as a Lender    
 
           
 
  By         /s/ Chia Jang Liu    
 
           
 
      Title:      SVP & General Manager    

Signature Page to Credit Agreement
Apollo Group, Inc.
January 2008

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

                              DOLLAR   MULTICURRENCY         TRANCHE   TRANCHE  
TOTAL LENDER   COMMITMENT   COMMITMENT   COMMITMENT  
JPMORGAN CHASE BANK, N.A.
  $ 19,821,429.00     $ 40,178,571.00     $ 60,000,000.00  
WELLS FARGO BANK, N.A.
    19,821,429.00       40,178,571.00       60,000,000.00  
BANK OF AMERICA, N.A.
    16,517,857.00       33,482,143.00       50,000,000.00  
BNP PARIBAS
    16,517,857.00       33,482,143.00       50,000,000.00  
U.S. BANK NATIONAL ASSOCIATION
    12,553,571.00       25,446,429.00       38,000,000.00  
FIFTH THIRD BANK
    7,598,214.00       15,401,786.00       23,000,000.00  
BANK OF ARIZONA, N.A.
    6,937,500.00       14,062,500.00       21,000,000.00  
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
    6,937,500.00       14,062,500.00       21,000,000.00  
CITIBANK N.A.
    6,937,500.00       14,062,500.00       21,000,000.00  
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
    6,937,500.00       14,062,500.00       21,000,000.00  
MALAYAN BANKING BERHAD
    21,000,000.00       0.00       21,000,000.00  
MIDFIRST BANK
    21,000,000.00       0.00       21,000,000.00  
MIZUHO CORPORATE BANK (USA)
    6,937,500.00       14,062,500.00       21,000,000.00  
THE NORTHERN TRUST COMPANY
    6,937,500.00       14,062,500.00       21,000,000.00  
THE BANK OF NOVA SCOTIA
    6,937,500.00       14,062,500.00       21,000,000.00  
HSBC BANK USA, NATIONAL ASSOCIATION
    6,607,143.00       13,392,857.00       20,000,000.00  
MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD.
    10,000,000.00       0.00       10,000,000.00  
 
                 
 
                       
TOTAL COMMITMENTS
  $ 200,000,000.00     $ 300,000,000.00     $ 500,000,000.00  

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.02
MANDATORY COST

1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2.   On the first day of each Interest Period (or
as soon as possible thereafter) the Administrative Agent shall calculate, as a
percentage rate, a rate (the “Associated Costs Rate”) for each Lender, in
accordance with the paragraphs set out below. The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the Lenders’
Associated Costs Rates (weighted in proportion to the percentage participation
of each Lender in the relevant Loan) and will be expressed as a percentage rate
per annum.   3.   The Associated Costs Rate for any Lender lending from a
Facility Office in a Participating Member State will be the percentage notified
by that Lender to the Administrative Agent. This percentage will be certified by
that Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.   4.   The Associated Costs Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

  (a)   in relation to a Loan in Pounds Sterling:

         
 
  AB + C(B – D) + E x 0.01
 
100 – (A + C)   per cent. per annum 

  (b)   in relation to a Loan in any currency other than Pounds Sterling:

         
 
  E x 0.01
 
300   per cent. per annum.

Where:

     
A
  is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.
 
   
B
  is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.
 
   
C
  is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 



--------------------------------------------------------------------------------



 



     
D
  is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.
 
   
E
  is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Facility Office” means
the office or offices notified by a Lender to the Administrative Agent in
writing on or before the date it becomes a Lender (or, following that date, by
not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.     (c)  
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;     (d)   “Fee
Tariffs” means the fee tariffs specified in the Fees Rules under the activity
group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee required
pursuant to the Fees Rules but taking into account any applicable discount
rate);     (e)   “Participating Member State” means any member state of the
European Union that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Union relating to economic and
monetary union.     (f)   “Reference Banks” means, in relation to Mandatory
Cost, the principal London offices of JPMorgan Chase Bank, N.A.     (g)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.     (h)   “Unpaid Sum” means any sum due and
payable but unpaid by any Borrower under the Loan Documents.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7.   If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of

2



--------------------------------------------------------------------------------



 



    charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Reference Bank.   8.   Each Lender shall supply any information required
by the Administrative Agent for the purpose of calculating its Associated Costs
Rate. In particular, but without limitation, each Lender shall supply the
following information on or prior to the date on which it becomes a Lender:

  (i)   the jurisdiction of its Facility Office; and     (j)   any other
information that the Administrative Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9.   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.   10.   The Administrative Agent
shall have no liability to any person if such determination results in an
Associated Costs Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.  
11.   The Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.   12.   Any
determination by the Administrative Agent pursuant to this Schedule in relation
to a formula, the Mandatory Cost, an Associated Costs Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all parties hereto.   13.   The Administrative Agent may from time to time,
after consultation with the Borrower and the relevant Lenders, determine and
notify to all parties hereto any amendments which are required to be made to
this Schedule 2.02 in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

3



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

                 
1.
  Assignor:            
 
     
 
       
 
               
2.
  Assignee:            
 
     
 
                [and is an Affiliate/Approved Fund of [identify Lender]1]
 
               
3.
  Borrower(s):   Apollo Group, Inc.
 
       
 
                4.   Administrative Agent:   JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement
 
                5.   Credit Agreement:   The Credit Agreement dated as of
January 4, 2008 among Apollo Group, Inc., the Lenders parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agents parties thereto
 
               
6.
  Assigned Interest:            

 

1   Select as applicable.

 



--------------------------------------------------------------------------------



 



                              Aggregate Amount of             Commitment/Loans  
Amount of Commitment/   Percentage Assigned of Facility Assigned2   for all
Lenders   Loans Assigned   Commitment/Loans3
 
  $       $         %  
 
  $       $         %  
 
  $       $         %  

Effective Date:                      ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR
 
                [NAME OF ASSIGNOR]
 
           
 
  By:        
 
     
 
Title:    
 
                ASSIGNEE
 
                [NAME OF ASSIGNEE]
 
           
 
  By:        
 
     
 
Title:    

Consented to and Accepted:

          JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing Bank  
 
 
       
By:
       
 
 
 
Title:    
 
        [Consented to:]4    
 
        APOLLO GROUP, INC.    
 
       
By:
       
 
 
 
Title:    

 

2   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Dollar
Tranche Commitment” or “Multicurrency Tranche Commitment”).   3   Set forth, so
at least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.   4   To be added only if the consent of the Borrower is required by
the terms of the Credit Agreement.

2



--------------------------------------------------------------------------------



 



ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and

 



--------------------------------------------------------------------------------



 



Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

2



--------------------------------------------------------------------------------



 



EXHIBIT B
OPINION OF COUNSEL FOR THE LOAN PARTIES
[Attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF INCREASING LENDER SUPPLEMENT
          INCREASING LENDER SUPPLEMENT, dated                     , 20___ (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of January 4, 2008 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Apollo
Group, Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
          WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the
Borrower has the right, subject to the terms and conditions thereof, to
effectuate from time to time an increase in the aggregate Commitments under the
Credit Agreement by requesting one or more Lenders to increase the amount of its
Dollar Tranche Commitment and/or its Multicurrency Tranche Commitment;
          WHEREAS, the Borrower has given notice to the Administrative Agent of
its intention to increase the aggregate [Dollar Tranche Commitments] [and the
aggregate] [Multicurrency Tranche Commitments] pursuant to such Section 2.20;
and
          WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the
undersigned Increasing Lender now desires to increase the amount of its [Dollar
Tranche Commitment] [and its] Multicurrency Tranche Commitment] under the Credit
Agreement by executing and delivering to the Borrower and the Administrative
Agent this Supplement;
          NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
          [1. The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Dollar Tranche Commitment increased by $[                    ], thereby
making the aggregate amount of its total Dollar Tranche Commitments equal to
$[                    ].]
          [1. The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Multicurrency Tranche Commitment increased by $[                    ],
thereby making the aggregate amount of its total Multicurrency Tranche
Commitments equal to $[                    ].]
          2. The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.
          3. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
          4. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          5. This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Supplement
to be executed and delivered by a duly authorized officer on the date first
above written.

                  [INSERT NAME OF INCREASING LENDER]
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Accepted and agreed to as of the date first written above:

          APOLLO GROUP, INC.
 
       
By:
       
Name:
 
 
   
Title:
       
 
        Acknowledged as of the date first written above:
 
        JPMORGAN CHASE BANK, N.A. as Administrative Agent
 
       
By:
       
Name:
 
 
   
Title:
       

2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF AUGMENTING LENDER SUPPLEMENT
          AUGMENTING LENDER SUPPLEMENT, dated                     , 20___ (this
“Supplement”), to the Credit Agreement, dated as of January 4, 2008 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Apollo Group, Inc. (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
W I T N E S S E T H
          WHEREAS, the Credit Agreement provides in Section 2.20 thereof that
any bank, financial institution or other entity may extend Commitments under the
Credit Agreement subject to the approval of the Borrower and the Administrative
Agent, by executing and delivering to the Borrower and the Administrative Agent
a supplement to the Credit Agreement in substantially the form of this
Supplement; and
          WHEREAS, the undersigned Augmenting Lender was not an original party
to the Agreement but now desires to become a party thereto;
          NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
          1. The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Dollar Tranche Commitment with
respect to Revolving Loans of $[                    ]] [and a] [Multicurrency
Tranche Commitment with respect to Revolving Loans of $[                    ]].
          2. The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
          3. The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:
               [                    ]
          4. The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.

 



--------------------------------------------------------------------------------



 



          5. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
          6. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          7. This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Supplement
to be executed and delivered by a duly authorized officer on the date first
above written.

                  [INSERT NAME OF AUGMENTING LENDER]
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Accepted and agreed to as of the date first written above:

          APOLLO GROUP, INC.
 
       
By:
       
Name:
 
 
   
Title:
       
 
        Acknowledged as of the date first written above:
 
        JPMORGAN CHASE BANK, N.A. as Administrative Agent
 
       
By:
       
Name:
 
 
   
Title:
       

3



--------------------------------------------------------------------------------



 



EXHIBIT E
LIST OF CLOSING DOCUMENTS
APOLLO GROUP, INC.
CREDIT FACILITIES
January 4, 2008
LIST OF CLOSING DOCUMENTS1
A. LOAN DOCUMENTS

1.   Credit Agreement (the “Credit Agreement”) by and among Apollo Group, Inc.,
an Arizona corporation (the “Borrower”), the institutions from time to time
parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrower
from the Lenders in an initial aggregate principal amount of $500,000,000.

SCHEDULES

         
Schedule 2.01
  —   Commitments
Schedule 2.02
  —   Mandatory Cost
Schedule 3.01
  —   Subsidiaries
Schedule 3.06(b)
  —   Litigation
Schedule 6.01
  —   Existing Indebtedness
Schedule 6.02
  —   Existing Liens
Schedule 6.04
  —   Existing Investments
Schedule 6.08
  —   Restrictive Agreements

EXHIBITS

         
Exhibit A
  —   Form of Assignment and Assumption
Exhibit B-1
  —   Form of Opinion of Latham & Watkins LLP
Exhibit B-2
  —   Form of Opinion of Quarles & Brady LLP
Exhibit C
  —   Form of Increasing Lender Supplement
Exhibit D
  —   Form of Augmenting Lender Supplement
Exhibit E
  —   List of Closing Documents
Exhibit F
  —   Form of Subsidiary Guaranty
Exhibit G
  —   Form of Compliance Certificate

2.   Notes executed by the Borrower in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

1   Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.

 



--------------------------------------------------------------------------------



 



3.   Guaranty executed by the initial Subsidiary Guarantors (collectively with
the Borrower, the “Loan Parties”) in favor of the Administrative Agent

B. CORPORATE DOCUMENTS

4.   Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State of the
jurisdiction of its organization, since the date of the certification thereof by
such secretary of state, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of the Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

5.   Good Standing Certificate for each Loan Party from the Secretary of State
of the jurisdiction of its organization.

C. OPINIONS
6. Opinion of Latham & Watkins LLP, counsel for the Loan Parties.
7. Opinion of Quarles & Brady LLP, counsel for the Loan Parties.
D. CLOSING CERTIFICATES AND MISCELLANEOUS

8.   A Certificate signed by the President, a Vice President or a Financial
Officer of the Borrower certifying the following: (i) all of the representations
and warranties of the Borrower set forth in the Credit Agreement are true and
correct and (ii) no Default has occurred and is then continuing.

2



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SUBSIDIARY GUARANTY
GUARANTY
          THIS GUARANTY (this “Guaranty”) is made as of January 4, 2008, by and
among each of the undersigned (the “Initial Guarantors” and along with any
additional Subsidiaries of the Borrower which become parties to this Guaranty by
executing a supplement hereto in the form attached as Annex I, the “Guarantors”)
in favor of the Administrative Agent, for the ratable benefit of the Holders of
Guaranteed Obligations (as defined below), under the Credit Agreement referred
to below.
WITNESSETH
          WHEREAS, Apollo Group, Inc., an Arizona corporation (the “Borrower”),
the institutions from time to time parties thereto as lenders (the “Lenders”),
and JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the
“Administrative Agent”), have entered into a certain Credit Agreement dated as
of January 4, 2008 (as the same may be amended, modified, supplemented and/or
restated, and as in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to the Borrower;
          WHEREAS, it is a condition precedent to the extensions of credit by
the Lenders under the Credit Agreement that each of the Guarantors (constituting
all of the Subsidiaries of the Borrower required to execute this Guaranty
pursuant to Section 5.09 of the Credit Agreement) execute and deliver this
Guaranty, whereby each of the Guarantors shall guarantee the payment when due of
all Obligations; and
          WHEREAS, in consideration of the direct and indirect financial and
other support that the Borrower has provided, and such direct and indirect
financial and other support as the Borrower may in the future provide, to the
Guarantors, and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement, each of the Guarantors is willing to guarantee
the Obligations of the Borrower;
          NOW, THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
          SECTION 1. Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.
          SECTION 2. Representations, Warranties and Covenants. Each of the
Guarantors represents and warrants (which representations and warranties shall
be deemed to have been renewed at the time of the making, conversion or
continuation of any Loan or issuance of any Letter of Credit) that:
     (A) It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation, organization or formation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to have such
authority could not reasonably be expected to have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



     (B) It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.
     (C) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation (or equivalent charter documents), limited
liability company or partnership agreement, certificate of partnership, articles
or certificate of organization, by-laws, or operating agreement or other
management agreement, as the case may be, or the provisions of any indenture,
material instrument or material agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its property, is
bound, or (ii) conflict with, or constitute a default under, or result in, or
require, the creation or imposition of any Lien in, of or on its property
pursuant to the terms of, any such indenture, instrument or agreement (other
than any Loan Document). No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by it, is
required to be obtained by it in connection with the execution, delivery and
performance by it of, or the legality, validity, binding effect or
enforceability against it of, this Guaranty.
          In addition to the foregoing, each of the Guarantors covenants that,
so long as any Lender has any Commitment outstanding under the Credit Agreement
or any amount payable under the Credit Agreement or any other Guaranteed
Obligations shall remain unpaid, it will, and, if necessary, will enable the
Borrower to, fully comply with those covenants and agreements of the Borrower
applicable to such Guarantor set forth in the Credit Agreement.
          SECTION 3. The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Loan made to the Borrower pursuant to
the Credit Agreement, (ii) any obligations of the Borrower to reimburse LC
Disbursements (“Reimbursement Obligations”), (iii) all obligations of the
Borrower owing to any Lender or any affiliate of any Lender under any Swap
Agreement or Banking Services Agreement, (iv) all other amounts payable by the
Borrower or any of its Subsidiaries under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement and the other Loan Documents and
(v) the punctual and faithful performance, keeping, observance, and fulfillment
by the Borrower of all of the agreements, conditions, covenants, and obligations
of the Borrower contained in the Loan Documents (all of the foregoing being
referred to collectively as the “Guaranteed Obligations” and the holders from
time to time of the Guaranteed Obligations being referred to collectively as the
“Holders of Guaranteed Obligations”). Upon (x) the failure by the Borrower or
any of its Affiliates, as applicable, to pay punctually any such amount or
perform such obligation, and (y) such failure continuing beyond any applicable
grace or notice and cure period, each of the Guarantors agrees that it shall
forthwith on demand pay such amount or perform such obligation at the place and
in the manner specified in the Credit Agreement, any Swap Agreement, any Banking
Services Agreement or the relevant Loan Document, as the case may be. Each of
the Guarantors hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is

2



--------------------------------------------------------------------------------



 



not a guaranty of collection. Notwithstanding the foregoing or anything else
contained in this Guaranty to the contrary, the maximum amount of Guaranteed
Obligations of Apollo Global hereunder at any time shall not exceed the
aggregate outstanding amount of intercompany debt owing by Apollo Global to the
Borrower at such time.
          SECTION 4. Guaranty Unconditional. The obligations of each of the
Guarantors hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:
     (A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
     (B) any modification or amendment of or supplement to the Credit Agreement,
any Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Obligations guaranteed
hereby;
     (C) any release, surrender, compromise, settlement, waiver, subordination
or modification, with or without consideration, of any other guaranties with
respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof;
     (D) any change in the corporate, partnership or other existence, structure
or ownership of the Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of the Borrower or any other guarantor of any of the
Guaranteed Obligations;
     (E) the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;
     (F) the enforceability or validity of the Guaranteed Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,
any Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by the Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;
     (G) the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of Title
11 of the United States Code

3



--------------------------------------------------------------------------------



 



     (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code;
     (H) any borrowing by the Borrower, as debtor-in-possession, under
Section 364 of the Bankruptcy Code;
     (I) the disallowance, under Section 502 of the Bankruptcy Code, of all or
any portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;
     (J) the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or
     (K) any other act or omission to act or delay of any kind by the Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 4, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder except as
provided in Section 5.
          SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In
Certain Circumstances. Each of the Guarantors’ obligations hereunder shall
remain in full force and effect until all Guaranteed Obligations shall have been
paid in full in cash and the Commitments and all Letters of Credit issued under
the Credit Agreement shall have terminated or expired. If at any time any
payment of the principal of or interest on any Loan, any Reimbursement
Obligation or any other amount payable by the Borrower or any other party under
the Credit Agreement, any Swap Agreement, any Banking Services Agreement or any
other Loan Document is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of the Borrower or otherwise, each
of the Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in the same currency as such Guaranteed Obligation is
denominated, but if currency control or exchange regulations are imposed in the
country which issues such currency with the result that such currency (the
“Original Currency”) no longer exists or the relevant Guarantor is not able to
make payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.
          SECTION 6. General Waivers; Additional Waivers.
     (A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.
     (B) Additional Waivers. Notwithstanding anything herein to the contrary,
each of the Guarantors hereby absolutely, unconditionally, knowingly, and
expressly waives:
     (i) any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;

4



--------------------------------------------------------------------------------



 



     (ii) (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of the Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;
     (iii) its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors, or any
third party; and each Guarantor further waives any defense arising by reason of
any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Guarantors or by reason of the cessation from any cause whatsoever
of the liability of the other Guarantors in respect thereof;
     (iv) (a) any rights to assert against the Administrative Agent and the
other Holders of Guaranteed Obligations any defense (legal or equitable),
set-off, counterclaim, or claim which such Guarantor may now or at any time
hereafter have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future sufficiency, validity, or
enforceability of the Guaranteed Obligations; (c) any defense such Guarantor has
to performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the Administrative Agent’s
and the other Holders of Guaranteed Obligations’ rights or remedies against the
other Guarantors; the alteration by the Administrative Agent and the other
Holders of Guaranteed Obligations of the Guaranteed Obligations; any discharge
of the other Guarantors’ obligations to the Administrative Agent and the other
Holders of Guaranteed Obligations by operation of law as a result of the
Administrative Agent’s and the other Holders of Guaranteed Obligations’
intervention or omission; or the acceptance by the Administrative Agent and the
other Holders of Guaranteed Obligations of anything in partial satisfaction of
the Guaranteed Obligations; and (d) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder or the enforcement thereof, and
any act which shall defer or delay the operation of any statute of limitations
applicable to the Guaranteed Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder; and
     (v) any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
other Holders of Guaranteed Obligations; or (b) any election by the
Administrative Agent and the other Holders of Guaranteed Obligations under
Section 1111(b) of Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereafter in effect (or any successor statute), to limit the amount of,
or any collateral securing, its claim against the Guarantors.
          SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

5



--------------------------------------------------------------------------------



 



     (A) Subordination of Subrogation. Until the Guaranteed Obligations have
been fully and finally performed and indefeasibly paid in full in cash, each of
the Guarantors (i) hereby subordinates its right of subrogation with respect to
such Guaranteed Obligations to the indefeasible payment in full in cash of the
Guaranteed Obligations and (ii) hereby agrees that it shall not enforce any
right to enforce any remedy which the Holders of Guaranteed Obligations, the
Issuing Bank or the Administrative Agent now have or may hereafter have against
the Borrower, any endorser or any guarantor of all or any part of the Guaranteed
Obligations or any other Person. Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the indefeasible
payment in full in cash of the Guaranteed Obligations and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are indefeasibly paid in full in cash. Each Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent and the other Holders of Guaranteed Obligations and shall
not limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the other
Holders of Guaranteed Obligations and their respective successors and assigns
are intended third party beneficiaries of the waivers and agreements set forth
in this Section 7(A).
     (B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness. If all or any part of the assets of any Obligor, or the proceeds
thereof, are subject to any distribution, division or application to the
creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations of
such Guarantor, due or to become due, until such Guaranteed Obligations shall
have first been fully paid and satisfied (in cash). Should any payment,
distribution, security or instrument or proceeds thereof be received by the
applicable Guarantor upon or with respect to the Intercompany Indebtedness after
any Insolvency Event and prior to the satisfaction of all of the Guaranteed
Obligations and the termination of all financing arrangements pursuant to any
Loan Document among the Borrower and the Holders of Guaranteed Obligations, such
Guarantor shall receive and hold the same in trust, as trustee, for the benefit
of the Holders of Guaranteed Obligations and shall forthwith deliver the same to
the Administrative Agent, for the benefit of the Holders of Guaranteed
Obligations, in precisely the form received (except for the endorsement or
assignment of the Guarantor where necessary), for application to any of the
Guaranteed Obligations, due or not due, and, until so delivered, the same shall
be held in trust by the Guarantor as the property of the Holders of Guaranteed
Obligations. If any such Guarantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to

6



--------------------------------------------------------------------------------



 



make the same. Each Guarantor agrees that until the Guaranteed Obligations
(other than the contingent indemnity obligations) have been paid in full (in
cash) and satisfied and all financing arrangements pursuant to any Loan Document
among the Borrower and the Holders of Guaranteed Obligations have been
terminated, no Guarantor will assign or transfer to any Person (other than the
Administrative Agent) any claim any such Guarantor has or may have against any
Obligor.
          SECTION 8. Contribution with Respect to Guaranteed Obligations.
     (A) To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Guaranteed
Obligations and termination of the Credit Agreement, the Swap Agreements and the
Banking Services Agreements, such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.
     (B) As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the maximum amount of the claim which could then be
recovered from such Guarantor under this Guaranty without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
     (C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
     (D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
     (E) The rights of the indemnifying Guarantors against other Guarantors
under this Section 8 shall be exercisable upon the full and indefeasible payment
of the Guaranteed Obligations in cash and the termination of the Credit
Agreement, the Swap Agreements and the Banking Services Agreements.
          SECTION 9. Stay of Acceleration. If acceleration of the time for
payment of any amount payable by the Borrower under the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.

7



--------------------------------------------------------------------------------



 



          SECTION 10. Notices. All notices, requests and other communications to
any party hereunder shall be given in the manner prescribed in Article IX of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor, in care of the Borrower at the
address of the Borrower set forth in the Credit Agreement or such other address
or telecopy number as such party may hereafter specify for such purpose by
notice to the Administrative Agent in accordance with the provisions of such
Article IX.
          SECTION 11. No Waivers. No failure or delay by the Administrative
Agent or any other Holder of Guaranteed Obligations in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in this Guaranty, the Credit Agreement, any Swap Agreement,
any Banking Services Agreement and the other Loan Documents shall be cumulative
and not exclusive of any rights or remedies provided by law.
          SECTION 12. Successors and Assigns. This Guaranty is for the benefit
of the Administrative Agent and the other Holders of Guaranteed Obligations and
their respective successors and permitted assigns; provided, that no Guarantor
shall have any right to assign its rights or obligations hereunder without the
consent of all of the Lenders, and any such assignment in violation of this
Section 12 shall be null and void; and in the event of an assignment of any
amounts payable under the Credit Agreement, any Swap Agreement, any Banking
Services Agreement or the other Loan Documents in accordance with the respective
terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.
          SECTION 13. Changes in Writing. Other than in connection with the
addition of additional Subsidiaries, which become parties hereto by executing a
supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent
with the consent of the Required Lenders under the Credit Agreement.
          SECTION 14. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
          SECTION 15. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL;
IMMUNITY.
     (A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL UNAPPEALABLE JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER

8



--------------------------------------------------------------------------------



 



PROVIDED BY LAW. NOTHING IN THIS GUARANTY SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (B) WAIVER OF JURY TRIAL. EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH
HOLDER OF GUARANTEED OBLIGATIONS HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GUARANTOR,
THE ADMINISTRATIVE AGENT AND EACH HOLDER OF GUARANTEED OBLIGATIONS (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     (C) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
     (D) EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
     (E) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.
          SECTION 16. No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Guaranty. In the
event an ambiguity or question of intent or interpretation arises, this Guaranty
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty.

9



--------------------------------------------------------------------------------



 



          SECTION 17. Taxes, Expenses of Enforcement, etc.
     (A) Taxes.
          (i) All payments by any Guarantor to or for the account of any Lender,
the Issuing Bank, the Administrative Agent or any other Holder of Guaranteed
Obligations hereunder or under any promissory note or application for a Letter
of Credit shall be made free and clear of and without deduction for any and all
Indemnified Taxes and Other Taxes. If any Guarantor shall be required by law to
deduct any Indemnified Taxes and Other Taxes from or in respect of any sum
payable hereunder to any Lender, the Issuing Bank, the Administrative Agent or
any other Holder of Guaranteed Obligations, (a) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 17(A)) such
Lender, the Issuing Bank, the Administrative Agent or any other Holder of
Guaranteed Obligations (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (b) such Guarantor
shall make such deductions, (c) such Guarantor shall pay the full amount
deducted to the relevant authority in accordance with applicable law and
(d) such Guarantor shall furnish to the Administrative Agent the original or a
certified copy of a receipt issued by the applicable Governmental Authority
evidencing payment thereof (or other evidence of such payment reasonably
satisfactory to the Administrative Agent) within thirty (30) days after such
payment is made.
          (ii) In addition, the Guarantors hereby agree to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any promissory note or application for a Letter of Credit or from the execution
or delivery of, or otherwise with respect to, this Guaranty or any promissory
note or application for a Letter of Credit (“Other Taxes”).
          (iii) The Guarantors hereby agree to indemnify the Administrative
Agent, the Issuing Bank, each Lender and any other Holder of Guaranteed
Obligations for the full actual amount of Indemnified Taxes or Other Taxes
(including, without limitation, any Indemnified Taxes or Other Taxes imposed on
amounts payable under this Section 17(A)) paid by the Administrative Agent, the
Issuing Bank, such Lender or such other Holder of Guaranteed Obligations and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within thirty
(30) days of the date the Administrative Agent, the Issuing Bank, such Lender or
such other Holder of Guaranteed Obligations makes demand therefor.
          (iv) By accepting the benefits hereof, each Lender agrees that it will
comply with Section 2.17(e) of the Credit Agreement, to the extent applicable
thereto.
          (v) By accepting the benefits hereof, each Lender agrees that it will
comply with Section 2.17(f) of the Credit Agreement.
     (B) Expenses of Enforcement, Etc. Subject to the terms of the Credit
Agreement, after the occurrence of an Event of Default under the Credit
Agreement, the Lenders shall have the right at any time to direct the
Administrative Agent to commence enforcement proceedings with respect to the
Guaranteed Obligations. The Guarantors agree to reimburse the Administrative
Agent and the other Holders of Guaranteed Obligations for any reasonable costs
and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of one primary counsel (and one local counsel in each applicable
jurisdiction) for the Administrative Agent and one additional counsel for all
the other Holders of Guaranteed Obligations, and additional counsel as

10



--------------------------------------------------------------------------------



 



the Administrative Agent or any Holder of Guaranteed Obligations or group
thereof reasonably determines are necessary in light of actual or potential
conflicts of interest or the availability of different claims or defenses) paid
or incurred by the Administrative Agent or any other Holder of Guaranteed
Obligations in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty. The
Administrative Agent agrees to distribute payments received from any of the
Guarantors hereunder to the other Holders of Guaranteed Obligations on a pro
rata basis for application in accordance with the terms of the Credit Agreement.
          SECTION 18. Setoff. At any time after all or any part of the
Guaranteed Obligations have become due and payable (by acceleration or
otherwise), each Holder of Guaranteed Obligations (including the Administrative
Agent) may, without notice to any Guarantor and regardless of the acceptance of
any security or collateral for the payment hereof, appropriate and apply in
accordance with the terms of the Credit Agreement toward the payment of all or
any part of the Guaranteed Obligations (i) any indebtedness due or to become due
from such Holder of Guaranteed Obligations or the Administrative Agent to any
Guarantor, and (ii) any moneys, credits or other property belonging to any
Guarantor, at any time held by or coming into the possession of such Holder of
Guaranteed Obligations (including the Administrative Agent) or any of their
respective affiliates.
          SECTION 19. Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower and any and all endorsers and/or other Guarantors of all or any part of
the Guaranteed Obligations, and of all other circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Guaranteed Obligations (including the Administrative Agent) shall have any
duty to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Guaranteed
Obligations (including the Administrative Agent), in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Holder of Guaranteed Obligations (including the Administrative
Agent) shall be under no obligation (i) to undertake any investigation not a
part of its regular business routine, (ii) to disclose any information which
such Holder of Guaranteed Obligations (including the Administrative Agent),
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.
          SECTION 20. Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
          SECTION 21. Merger. This Guaranty represents the final agreement of
each of the Guarantors with respect to the matters contained herein and may not
be contradicted by evidence of prior or contemporaneous agreements, or
subsequent oral agreements, between the Guarantor and any Holder of Guaranteed
Obligations (including the Administrative Agent).
          SECTION 22. Headings. Section headings in this Guaranty are for
convenience of reference only and shall not govern the interpretation of any
provision of this Guaranty.
          SECTION 23. Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from any Guarantor
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest

11



--------------------------------------------------------------------------------



 



extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of each
Guarantor in respect of any sum due hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by any Holder of
Guaranteed Obligations (including the Administrative Agent), as the case may be,
of any sum adjudged to be so due in such other currency such Holder of
Guaranteed Obligations (including the Administrative Agent), as the case may be,
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Holder of
Guaranteed Obligations (including the Administrative Agent), as the case may be,
in the specified currency, each Guarantor agrees, to the fullest extent that it
may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.
Remainder of Page Intentionally Blank.

12



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the Initial Guarantors has caused this
Guaranty to be duly executed by its authorized officer as of the day and year
first above written.

                  [GUARANTORS]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

13



--------------------------------------------------------------------------------



 



Acknowledged and Agreed
as of the date first written above:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

         
By:
       
Name:
       
Title:
       

14



--------------------------------------------------------------------------------



 



EXHIBIT F
ANNEX I TO GUARANTY
          Reference is hereby made to the Guaranty (the “Guaranty”) made as of
January 4, 2008 by and among [GUARANTORS TO COME] (the “Initial Guarantors” and
along with any additional Subsidiaries of the Borrower, which become parties
thereto and together with the undersigned, the “Guarantors”) in favor of the
Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations, under the Credit Agreement. Capitalized terms used herein and not
defined herein shall have the meanings given to them in the Guaranty. By its
execution below, the undersigned [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company], agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto. By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in Section 2 of the Guaranty are true and correct in all
respects as of the date hereof.
          [Notwithstanding the foregoing or anything else contained in the
Guaranty to the contrary, the maximum amount of Guaranteed Obligations of the
undersigned under the Guaranty at any time shall not exceed the aggregate
outstanding amount of intercompany debt owing by the undersigned to the Borrower
at such time.]1
          IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company] has executed and delivered this Annex
I counterpart to the Guaranty as of this                      day of
                    , 20___.

                  [NAME OF NEW GUARANTOR]    
 
           
 
  By:        
 
  Its:  
 
   

 

1   To be inserted in the case of a Guarantor which is a subsidiary of Apollo
Global.

15



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF COMPLIANCE CERTIFICATE
APOLLO GROUP, INC.
COMPLIANCE CERTIFICATE
          I, the undersigned, [Name of Officer], [Title of Officer] of Apollo
Group, Inc. (the “Borrower”), an Arizona corporation, do hereby certify, solely
in my capacity as an officer of the Borrower and not in my individual capacity
and without personal liability, on behalf of the Borrower, that:
          1. This Certificate is furnished pursuant to the Credit Agreement,
dated as of January 4, 2008, among the Borrower, the Lenders and agents party
thereto, and JPMorgan Chase Bank, N.A. as Administrative Agent (as the same may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the meanings set forth in the Credit Agreement.
          2. I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements [for quarterly
financial statements add: and such financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes];
          3. The examinations described in paragraph 2 did not disclose, except
as set forth below, and I have no knowledge of (i) the existence of any
condition or event which constitutes a Default at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate or (ii) any material change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Credit Agreement; and
          4. Exhibit A attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with the financial covenants
set forth in Section 6.11 of the Credit Agreement, all of which data and
computations are true, complete and correct.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (ii) the material change in
GAAP or the application thereof and the effect of such change on the attached
financial statements:
          [                    ]
(signature page follows)

 



--------------------------------------------------------------------------------



 



          The foregoing certifications, together with the computations set forth
in Exhibit A hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of                     ,
20___.

                  APOLLO GROUP, INC.    
 
           
 
  By:        
 
  Name:  
 
     
 
  Title:        

17



--------------------------------------------------------------------------------



 



EXHIBIT A
Compliance as of                      ___, 20___ with
Section 6.11 of the Credit Agreement

          I.   CALCULATION OF CERTAIN COMPONENTS OF FINANCIAL COVENANTS
 
       
A.
  CONSOLIDATED EBITDA    
 
       
(1)
  Consolidated Net Income     $                    
 
       
 
  plus, to the extent deducted from revenues in determining Consolidated Net
Income,    
 
       
(2)
  Consolidated Interest Expense   +$                    
 
       
(3)
  expense for taxes paid or accrued   +$                    
 
       
(4)
  depreciation   +$                    
 
       
(5)
  amortization   +$                    
 
       
(6)
  non-cash losses incurred other than in the ordinary course of business  
+$                    
 
       
(7)
  share-based non-cash compensation expense   +$                    
 
            minus, to the extent included in Consolidated Net Income,
 
       
(8)
  interest income   -$                    
 
       
(9)
  non-cash gains realized other than in the ordinary course of business  
-$                    
 
       
(10)
  the amount of any cash payments in respect of any share-based non-cash
compensation expense described in item (7) above subsequent to the fiscal
quarter in which the relevant share-based non-compensation expense was incurred
 
-$                    
 
       
(11)
  Consolidated EBITDA (sum of item I.A.(1) through item I.(A).(10)  
=$                    
 
       
B.
  CONSOLIDATED TOTAL INDEBTEDNESS    
 
       
(1)
  all obligations for borrowed money     $                    
 
       
(2)
  all obligations evidenced by bonds, debentures, notes or similar instruments  
+$                    

 



--------------------------------------------------------------------------------



 



         
(3)
  all obligations upon which interest charges are customarily paid (excluding
interest charges applied for late payment)   +$                    
 
       
(4)
  all obligations under conditional sale or other title retention agreements
relating to property acquired   +$                    
 
       
(5)
  all obligations in respect of the deferred purchase price of property or
services (excluding accounts payable incurred in the ordinary course of
business)  
+$                    
 
       
(6)
  all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired, whether or not the Indebtedness secured
thereby has been assumed  

+$                    
 
       
(7)
  all Guarantees of Indebtedness of others   +$                    
 
       
(8)
  all Capital Lease Obligations   +$                    
 
       
(9)
  all reimbursement obligations, contingent or otherwise, as an account party in
respect of letters of credit and letters of guaranty  
+$                    
 
       
(10)
  all obligations to pay principal, contingent or otherwise, in respect of
bankers’ acceptances   +$                    
 
       
(11)
  all obligations under any Swap Agreement or under any similar type of
agreement   +$                    
 
       
(12)
  All obligations under Sale and Leaseback Transactions   +$                    
 
       
(13)
  Consolidated Total Indebtedness (sum of Item I.B.(1) through Item I.B.(12)  
=$                    
 
         
II.
  CALCULATION OF FINANCIAL COVENANT COMPLIANCE    
 
       
A.
  MAXIMUM LEVERAGE RATIO (Section 6.11(a))    
 
       
(1)
  Consolidated Total Indebtedness as of the last day of the relevant fiscal
quarter (item I.B.(13) above)   $                    
 
       
(2)
  Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of as of the last day of the relevant fiscal quarter (item
I.A.(11) above)  
$                    
 
       
(3)
  Leverage Ratio (ratio of item II.A.(1) to item II.A.(2))   ___ to 1.00
 
       
(4)
  Maximum Leverage Ratio   2.50 to 1.00

 



--------------------------------------------------------------------------------



 



         
B.
  MINIMUM COVERAGE RATIO (Section 6.11(b))    
 
       
(1)
  Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of as of the last day of the relevant fiscal quarter (item
I.A.(11) above)  
$                    
 
       
(2)
  Consolidated Rent Expense (to the extent deducted from revenues in determining
Consolidated Net Income) for the period of four (4) consecutive fiscal quarters
ending with the end of as of the last day of the relevant fiscal quarter  
$                    
 
       
(3)
  Consolidated EBITDAR (item II.B.(1) plus item II.B.(2))  
$                    
 
       
(4)
  Consolidated Interest Expense plus Consolidated Rent Expense, in each case for
the period of four (4) consecutive fiscal quarters ending with the end of as of
the last day of the relevant fiscal quarter  
$                    
 
       
(3)
  Coverage Ratio (ratio of item II.B.(3) to item II.B.(4))  
                     to 1.00
 
       
(4)
  Minimum Coverage Ratio   1.75 to 1.00
 
         
III.
  CALCULATION OF CERTAIN OTHER COVENANT COMPLIANCE    
 
        A.   MINIMUM CONSOLIDATED DOE RATIO (Section 6.11(c))7
 
       
(1)
  Consolidated DOE Ratio for the relevant fiscal year of the Borrower  
                     to 1.00
 
       
(2)
  Minimum Consolidated DOE Ratio   1.50 to 1.00

 

7   To be tested at fiscal year end only.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.01
SUBSIDIARIES

                          State or                     Other              
Material     Jurisdiction       Ownership   Domestic Name   of Incorporation  
Owner   %   Sub?
Apollo Group, Inc.
  Arizona   Apollo Group, Inc. Class A Shareholders     100 %    
Apollo Development Corporation
  Arizona   Apollo Group, Inc.     100 %   No
Apollo Group International Development, LLC
  Arizona   Apollo Group, Inc.     100 %   No
Apollo Investments, Inc.
  Arizona   Apollo Group, Inc.     100 %   No
 
                   
Apollo NB Holding Company
  Arizona   Apollo Group, Inc.     100 %   No
 
                   
Apollo NB Corporation
  Canada   Apollo NB Holding Company     100 %   No
 
                   
Apollo Online, Inc.
  Arizona   Apollo Group, Inc.     100 %   No
 
                   
Apollo Publishing & Learning Technologies, Inc.
  Arizona   Apollo Group, Inc.     100 %   No
Apollo University & Graduate Institute
  Arizona   Apollo Group, Inc.     100 %   No
The College of Financial Planning Institutes Corporation
  Arizona   Apollo Group, Inc.     100 %   No
 
                   
College for Financial Planning, Inc.
  Arizona   College for Financial Planning
Institutes Corporation     100 %   No
Insight Schools, Inc.
  Oregon   Apollo Group, Inc.     100 %   No
 
                   
Institute for Professional Development, Inc.
  California   Apollo Group, Inc.     100 %   No
University of Phoenix, Inc.
  Arizona   Apollo Group, Inc.     100 %   Yes
Western International University, Inc.
  Arizona   Apollo Group, Inc.     100 %   No
 
                   
UOP Michigan
  Michigan   University of Phoenix, Inc.     100 %   No
 
                   
Apollo Canada Holding Company
  Arizona   University of Phoenix, Inc.     100 %   No
UOP, ULC
  Canada   Apollo Canada Holding Company     100 %   No
International Education Partners, Inc.
  Arizona   University of Phoenix, Inc.     100 %   No
Global Education Partners, Inc.
  Arizona   University of Phoenix, Inc.     100 %   No
 
                   
Universidad de Phoenix-Mexico, SRL
  Mexico   University of Phoenix, Inc.     99 %   No
 
      International Education Partners, Inc.     1 %    
 
                   
Administradora Universidad de Phoenix-Mexico,
SRL
  Mexico   Universidad de Phoenix-Mexico,
SRL     99 %   No
 
      University of Phoenix, Inc.     1 %    
UOP International CV
  Netherlands   University of Phoenix, Inc.     80 %   No
 
      International Education Partners, Inc.     10 %    
 
      Global Education Partners, Inc.     10 %    

 



--------------------------------------------------------------------------------



 



                          State or                     Other              
Material     Jurisdiction       Ownership   Domestic Name   of Incorporation  
Owner   %   Sub?
UOP Europe BV
  Netherlands   UOP International CV     100 %   No
Alumni Network
  Arizona         0 %   No
Apollo Education Corporation
  Arizona   Apollo Group, Inc.     100 %   No
Apollo Learning Group, Inc.
  Arizona   Apollo Group, Inc.     100 %   No
Apollo Library, Inc.
  Arizona   Apollo Group, Inc.     100 %   No  
Apollo Press, inc.
  Arizona   Apollo Group, Inc.     100 %   No
Computer Aided Learning Corporation, Inc.
  Arizona   Apollo Group, Inc.     100 %   No  
Riverpoint Lots 1/3/5 LLC
  Arizona   Apollo Group, Inc.     100 %   No
Riverpoint Lots 4/8 LLC
  Arizona   Apollo Group, Inc.     100 %   No  
Riverpoint Lot 2 LLC
  Arizona   Apollo Group, Inc.     100 %   No
Apollo Global, Inc.
  Delaware   Apollo Group, Inc.     80.1 %   No
 
      Carlyle Group     19.9 %    
Aptimus, Inc.
  Washington   Apollo Group, Inc.     100 %   No

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.06(B)
LITIGATION1
The following litigation matters are outstanding as of the Effective Date:
1. Incentive Compensation Qui Tam Action
2. Axia Qui Tam Action
3. In re Apollo Group, Inc. Securities Litigation
4. Alaska Electrical Pension Fund v. Sperling
5. Equal Employment Opportunity Commission v. UPX
6. Barnett v. John Blair et al
7. Bamboo Partners v. Nelson et al
8. Teamsters Local Union Punitive Class Action
 

1   Descriptions of the above listed litigation matters are available in the
Borrower’s Form 10-K filed October 29, 2007.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.01
EXISTING INDEBTEDNESS

•   Capital Leases:

  o   Lease# 89-12:       Landlord: ASHCRAFT REAL ESTATE & DEV CORP
Address: 7471 Pan American Freeway N.E., Albuquerque, NM 87109
Term End: 2/28/2008
Balance remaining at 8/31/07: $146,249
    o   Lease# 01-23:       Landlord: JADE PIG VENTURES
Address: 318 River Ridge Dr NW, Grand Rapids, MI, 49544
Term End: 11/30/2010
Balance remaining at 8/31/07: $1,257,976

•   Cisco Service Contract

  o   Maintenance Agreement Expires 12/31/2007   o   Amount Remaining at
11/30/2007 = $943,228

•   John G. Sperling Deferred Compensation Agreement

  o   Balance at 11/30/2007 = $2,247,684

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.02
EXISTING LIENS

•   Capital Leases:

  o   Lease# 89-12: Landlord: ASHCRAFT REAL ESTATE & DEV CORP
Address: 7471 Pan American Freeway N.E., Albuquerque, NM 87109
Term End: 2/28/2008
Balance remaining at 8/31/07: $146,249     o   Lease# 01-23:       Landlord:
JADE PIG VENTURES
Address: 318 River Ridge Dr NW, Grand Rapids, MI, 49544
Term End: 11/30/2010
Balance remaining at 8/31/07: $1,257,976

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.04
EXISTING INVESTMENTS
Walden Media and Information Technology Fund, L.P.

  •   Commitment of $2,500,000     •   Funded Balance of $2,500,000 as of
November 30, 2007     •   Current Ownership 4.05%     •   Current Asset Balance
$116,980 as of November 30, 2007

WaldenVC II, L.P.

  •   Commitment of $5,000,000     •   Funded Balance of $4,500,000 as of
November 30, 2007     •   Current Ownership 2.26%     •   Current Asset Balance
$3,024,483 as of November 30, 2007

Apollo International, Inc.

  •   Current Ownership 3.78%     •   Current Asset Balance $0 as of
November 30, 2007     •   No Future Funding Commitments

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.08
RESTRICTIVE AGREEMENTS

•   Capital Leases:

  o   Lease# 89-12:
Landlord: ASHCRAFT REAL ESTATE & DEV CORP
Address: 7471 Pan American Freeway N.E., Albuquerque, NM 87109
Term End: 2/28/2008
Balance remaining at 8/31/07: $146,249     o   Lease# 01-23:
Landlord: JADE PIG VENTURES
Address: 318 River Ridge Dr NW, Grand Rapids, MI, 49544
Term End: 11/30/2010
      Balance remaining at 8/31/07: $1,257,976

 